A N H = CONVENIO DE EXPLOTACIÓN DE HIDROCARBUROS
AGENCIA NACIONAL DE HIDROCARBUROS ÁREA AGUAS BLANCAS
COLOMBIA Página 1 de 43

AGENCIA NACIONAL DE HIDROCARBUROS
CONVENIO DE EXPLOTACIÓN DE HIDROCARBUROS
ÁREA AGUAS BLANCAS

TABLA DE CONTENIDO

CLÁUSULA PRIMERA. - DEFINICIONES ..cocccocionocnoncnoncinncrenorinccnnncnnnnnnrornerennesenrcnesss 6
CLAÚSULA SEGUNDA. - OBJETO
CLÁUSULA TERCERA. - ÁREA DE OPERACIÓN .
CLÁUSULA CUARTA. — DURACIÓN Y PERIODOS...
CLÁUSULA QUINTA. - DESCUBRIMIENTO Y COMERCIALIDAD E
CLÁUSULA SEXTA. - PLAN DE EXPLOTACIÓN Y PROGRAMA DE TRABAJOS
DE EXPLOTACIÓN
CLÁUSULA SÉPTIMA. - CONDUCCIÓN DE LAS OPERACIONES
CLÁUSULA OCTAVA. - REGALÍAS ....
CLÁUSULA NOVENA. - MEDICIÓN...
CLÁUSULA DÉCIMA. — DISPONIBILIDAD DE LA PRODUCCIÓN.
CLÁUSULA DÉCIMA PRIMERA. — GAS NATURAL...
CLÁUSULA DÉCIMA SEGUNDA. - UNIFICACIÓN de
CLÁUSULA DÉCIMA TERCERA. - PROPIEDAD DE LOS ACTIVOS eocucccaniconnonnos 19
CLÁUSULA DÉCIMA CUARTA. - SUMINISTRO DE INFORMACIÓN Y
CONFIDENCIALIDAD cococcconnccnnonncnocononoonncnconererncererrenncenerrrnnaneares
CLÁUSULA DÉCIMA QUINTA — INSPECCIÓN Y SEGUIMIENTO..
CLÁUSULA DÉCIMA SEXTA. -SEGUROS
CLÁUSULA DÉCIMA SÉPTIMA. - SUBCONTRATISTAS, PERSONAL Y
TRANSFERENCIA DE TECNOLOGÍA
CLÁUSULA DÉCIMA OCTAVA. — OPERADOR .............
CLÁUSULA DÉCIMA NOVENA. - DERECHOS DE CESIÓN.
CLÁUSULA VIGÉSIMA.- FUERZA MAYOR Y HECHOS DE TERCEROS
CLÁUSULA VIGÉSIMA PRIMERA - SOLUCIÓN DE CONTROVERSIAS ENTRE.
LAS PARTES
CLÁUSULA VIGÉSIMA SEGUNDA. — TERMINACIÓN......
CLÁUSULA VIGÉSIMA TERCERA. — MEDIO AMBIENTE
CLÁUSULA VIGÉSIMA CUARTA. - ABANDONO ...
CLÁUSULA VIGÉSIMA QUINTA. — DOMICILIO CONTRACTUAL Y LEY
APLICABLE cnc arnes 36

- ORIGINAL —
% El futuro Minenergía

es de todos

A N H = CONVENIO DE EXPLOTACIÓN DE HIDROCARBUROS
NACION IDROCARB ÁREA AGUAS BLANCAS
== En e Página 2 de 43

CLÁUSULA VIGÉSIMA SEXTA. - VOCERÍA
CLÁUSULA VIGÉSIMA SÉPTIMA. - PAGOS Y MONEDA ...
CLÁUSULA VIGÉSIMA OCTAVA. - IMPUESTOS
CLÁUSULA VIGÉSIMA NOVENA. - AVISOS Y COMUNICACIONES
CLÁUSUAL TRIGÉSIMA. - COMUNICADOS EXTERNOS
CLÁUSULA TRIGÉSIMA PRIMERA. - IDIOMA.....................
CLÁUSULA TRIGÉSIMA SEGUNDA. - PERFECCIONAMIENTO ..

- ORIGINAL — IA ,
Y PR

ye

lla
A N H = CONVENIO DE EXPLOTACIÓN DE HIDROCARBUROS
ÁREA AGUAS BLANCAS

AGE NACIONAL DE HIDROCARBU!
TT Página 3 de 43

AGENCIA NACIONAL DE HIDROCARBUROS
CONVENIO DE EXPLOTACIÓN DE HIDROCARBUROS
ÁREA AGUAS BLANCAS

Entre los suscritos, a saber, por una parte, la AGENCIA NACIONAL DE HIDROCARBUROS,
(en adelante la “ANH”), entidad estatal del sector descentralizado de la Rama Ejecutiva del
orden nacional con personería jurídica, patrimonio propio y autonomía administrativa, técnica
y financiera, adscrita al Ministerio de Minas y Energía; creada por el Decreto Ley 1760 de 2003
y modificada su naturaleza jurídica por el distinguido como 4137 de 2011, desarrollado por el
Decreto 714 de 2012; con domicilio principal en la ciudad de Bogotá, D.C., representada
legalmente por su Presidente, LUIS MIGUEL MORELLI NAVIA, mayor de edad, identificado
con la cédula de ciudadanía número 13.447.267 expedida en Cúcuta — Norte de Santander,
domiciliado en la ciudad de Bogotá, D.C., quien obra en calidad de Presidente de la Entidad,
de conformidad con lo dispuesto en el Decreto de Nombramiento No. 1788 del 19 de
septiembre de 2018 y el Acta de Posesión No. 000060 de 20 de septiembre de 2018;
debidamente facultado para celebrar este negocio jurídico conforme a lo establecido en los
numerales 1, 3 y 17 del artículo 10 del referido Decreto Ley 4137 del 2011 desarrollado por los
numerales 1.,3 y 17 del artículo 9 del Decreto 714 de 2012 y por otra parte LA UNIÓN
TEMPORAL AGUAS BLANCAS, (en adelante, EL TITULAR) conformada por las compañías
ECOPETROL S.A., (CEDENTE) entidad descentralizada del orden nacional, organizada por
la Ley 1118 de 2006 como Sociedad de Economía Mixta, vinculada al Ministerio de Minas y
Energía, regida de acuerdo con sus Estatutos contenidos de manera integral en Escritura
Pública número 685 del 02 de mayo de 2018 de la Notaría Veinte del Círculo de Bogotá D.C.,
, a la cual le corresponde el Número de Identificación Tributaria, NIT 899.999.068-1, con
domicilio principal en Bogotá D.C., representada por JUAN MANUEL ROJAS PAYAN mayor
de edad, identificado con cédula de ciudadanía No. 79.556.426 de Bogotá, quien, en su
condición de Vicepresidente Corporativo de Estrategia y Nuevos Negocios y Apoderado, obra
en nombre y representación de ECOPETROL y PAREX RESOURCES COLOMBIA LTD,
(CESIONARIO) sociedad constituida bajo las Leyes de Barbados, con sucursal establecida en
Colombia mediante Escritura Pública No. 281 de la Notaría 18 de Bogotá D.C. del día 17 del
mes de febrero del año 2009, inscrita en la Cámara de Comercio de Bogotá, el día 21 del mes
de febrero del año 2009, bajo el número 175060 del Libro 06 del Registro Mercantil,
representada por RAFAEL ERNESTO PINTO SERRANO, mayor de edad, identificado con la
cédula de ciudadanía número 79.159.728 expedida en Bogotá, quien también obra en calidad
de representante de la Unión Temporal y quienes manifiestan: 1). Que ellos y las sociedades
que representan se encuentran debidamente facultados para suscribir el presente Convenio
de Explotación de Hidrocarburos denominado AGUAS BLANCAS y a comprometer sin
limitación alguna a las sociedades que conforman la Unión Temporal que asume la titularidad
del mismo. 2). Que ellos y las sociedades que representan no están incursos en causal alguna
de inhabilidad, incompatibilidad, conflicto de intereses o prohibición, para suscribir el presente

- ORIGINAL —
El futuro Minenergía
es de todos y

o)

PS
A N E = CONVENIO DE EXPLOTACIÓN DE HIDROCARBUROS
ÁREA AGUAS BLANCAS

A Página 4 de 43

documento, ni tienen litigios pendientes, procesos legales o cualquier otra circunstancia que
los pudiera llevar al incumplimiento de las obligaciones que adquieren con este Convenio 3).
Que las sociedades que representan se encuentran a paz y salvo por concepto de pago de
aportes parafiscales y de seguridad social, de conformidad con lo dispuesto en el artículo 50
de la Ley 789 de 2002. 4) Que conocen y aceptan el estado de la ejecución del Convenio de
Explotación de Hidrocarburos Magdalena Medio, así como todas y cada una de las
obligaciones que se derivan del mismo, acorde con la legislación colombiana y las buenas
prácticas de la industria, y 5) Que el CESIONARIO se compromete y obliga a mantener durante
la ejecución y vigencia del Convenio de Explotación de Hidrocarburos Aguas Blancas, las
capacidades que acreditó al momento de aprobación de la cesión.

CONSIDERANDO:

PRIMERO: Que en virtud del Decreto Ley 1760 del 26 de junio de 2003 la Empresa
Colombiana de Petróleos - Ecopetrol - fue escindida, creándose la Agencia Nacional de
Hidrocarburos y organizándose la nueva estructura de ECOPETROL S.A.

SEGUNDO: Que con arreglo a lo dispuesto en el numeral 4 del artículo 54 del Decreto ley
1760 de 2003, forman parte del patrimonio de ECOPETROL S.A. "los derechos de producción
en los campos que la Empresa Colombiana de Petróleos - Empresa Industrial y Comercial del
Estado - se encuentre operando en la fecha de expedición del presente decreto y en los
campos explotados en ejecución de contratos petroleros celebrados por dicha Empresa en la
condición de administradora de los hidrocarburos de propiedad de la Nación que la misma,
detentaba con anterioridad a la creación de la Agencia Nacional de Hidrocarburos - ANH."

TERCERO: Que en virtud de lo establecido en el numeral 54.8 del artículo 54 del Decreto ley
1760 de 2003, forman parte del patrimonio de ECOPETROL S.A. “el activo originado en los
derechos de ECOPETROL S.A. sobre la producción futura de hidrocarburos que se obtenga
tanto en la operación directa como en los contratos de exploración y explotación de
hidrocarburos celebrados por dicha sociedad."

CUARTO: Que por disposición del Decreto 2288 de 2004, reglamentario del Decreto ley 1760
de 2003, respecto de las áreas de operación directa de ECOPETROL S.A., la ANH y
ECOPETROL S.A., deberán suscribir convenios en los cuales se definan las condiciones de
exploración y explotación de las áreas, hasta el agotamiento del recurso en el área respectiva,
o hasta que ECOPETROL S.A., devuelva el área.

QUINTO: Que conforme el citado decreto reglamentario, previamente a la suscripción de los
convenios a que hace mención el considerando anterior, la ANH debe determinar los criterios
generales para la exploración y explotación de las áreas de operación directa de ECOPETROL
S.A

- ORIGINAL —

es de todos

ys

NN
A N H = CONVENIO DE EXPLOTACIÓN DE HIDROCARBUROS
ÁREA AGUAS BLANCAS

AGENCIA NACIONAL DE HIDROCARBUROS P..
COLOMBIA Página 5 de 43

SEXTO: Que si ECOPETROL S.A. suspende injustificadamente las actividades de análisis,
evaluación o ejecución de sus proyectos de exploración y explotación de hidrocarburos en las
áreas de operación directa las devolverá a la ANH, según lo dispuso el mencionado decreto
reglamentario.

SÉPTIMO: Que los tiempos y la forma de verificar el cumplimiento de los proyectos de
exploración y explotación de las áreas de operación directa por ECOPETROL S.A., serán
establecidos en los convenios que suscriban dichas entidades, bajo los criterios generales
establecidos por la ANH.

OCTAVO: Que mediante Acuerdo 018 del 15 de julio de 2004, el Consejo Directivo de la ANH,
adoptó los criterios generales de administración para las áreas de operación directa de
ECOPETROL S.A.

NOVENO: Que mediante Acuerdo 004 del 21 de febrero de 2005, el Consejo Directivo de la
ANH, adicionó el artículo 1 del Acuerdo 018 citado para que, a discreción de la ANH, se
apliquen a los convenios para la exploración y explotación de hidrocarburos de las áreas de
operación directa de ECOPETROL S.A., las condiciones más favorables para dicha empresa
y contenidas en el modelo estándar del contrato de asociación vigente a la expedición del
Decreto-ley 1760 de 2003 frente a las estipuladas en la minuta de contrato de exploración y
explotación expedido por la ANH.

DÉCIMO: Que en desarrollo del artículo 20.2 del Decreto Ley 1760 de 2003, la ANH y
ECOPETROL S.A. identificaron las áreas "cuya administración estaba a cargo de la Empresa
Colombiana de Petróleos que en la fecha de vigencia del presente Decreto no se encuentren
en etapa de exploración o explotación de hidrocarburos y que deban ser entregadas a la
Agencia Nacional de Hidrocarburos, ANH, para su administración”, tal como consta en el Acta
del 19 de diciembre de 2003.

DÉCIMO PRIMERO: Que tal como consta en el Acta de Reuniones de enero 23, 27 y 29 de
2004, se estableció que el área definida en el Anexo A, se encontraba en etapa de explotación
antes de la expedición del Decreto Ley 1760 de 2003 y, en consecuencia, que los derechos
de producción en dicho Bloque hacen parte del patrimonio de ECOPETROL S.A.

DÉCIMO SEGUNDO: Que el 19 de agosto de 2009 entre la ANH y ECOPETROL S.A. se
celebró el Convenio de Explotación de Hidrocarburos Área de Operación Directa Magdalena
Medio.

DÉCIMO TERCERO: Que por disposición del artículo 3 del Decreto 2288 de 2004,
reglamentario del Decreto ley 1760 de 2003, sí ECOPETROL S.A. desea ceder total o
parcialmente los derechos de exploración y explotación sobre las áreas de operación directa
deberá solicitar la aprobación de la cesión del convenio suscrito entre ambas entidades a la
Agencia Nacional de Hidrocarburos. Con ocasión de la cesión quedarán como titulares del
convenio la Agencia Nacional de Hidrocarburos, de una parte, y quienes obtengan o
permanezcan con derechos de exploración y explotación en virtud de la cesión.

- ORIGINAL —
% o Minenergía

y

ed
A N H = CONVENIO DE EXPLOTACIÓN DE HIDROCARBUROS
ÁREA AGUAS BLANCAS

A Página 6 de 43

DÉCIMO CUARTO: Que el Convenio de Explotación de Hidrocarburos — Área de Operación
Directa Magdalena Medio establece en la cláusula 19 el procedimiento y las condiciones bajo
las cuales ECOPETROL S.A puede ceder o transferir total o parcialmente sus intereses,
derechos y obligaciones derivados del mismo.

DÉCIMO QUINTO: Que ECOPETROL S.A. mediante comunicación No. R -302-2016-004516
ld: 10940 del 12 de febrero de 2016 y PAREX mediante las comunicaciones complementarias
Nos. R-302-2016-007701 ld: 18593 del 11 de marzo de 2016, R-302-2016-008657 Id: 21172
del 23 de marzo de 2018 y R-311-2016-009983 Id: 24170 del 7 de abril de 2016 y R-302-2016-
080227 Id: 146873 del 23 de noviembre de 2016, solicitaron autorización a la ANH para la
cesión del cincuenta por ciento (50%) de los intereses, derechos y obligaciones del campo
Aguas Blancas del Convenio de Explotación de Hidrocarburos Área de Operación Directa
Magdalena Medio, en favor de PAREX.

DÉCIMO SEXTO: Que el presidente de la ANH aprobó la referida cesión mediante
comunicación con Radicado No. E-302-2016-099974 Id: 147039 del 24 de noviembre de 2016.

DÉCIMO SÉPTIMO: Que mediante comunicación No. R-302-2016-082336 Id: 152387 del 15
de diciembre de 2016 ECOPETROL y PAREX ratificaron las coordenadas del área objeto de
cesión y su entendimiento de la geología del área y los pozos y facilidades existentes en ella.

DÉCIMO OCTAVO: Que la ANH entiende que con dicha manifestación CEDENTE y
CESIONARIO analizaron y aceptan las incidencias operacionales que devienen de la
delimitación del área que se describe en el Anexo A de este Convenio.

DÉCIMO NOVENO: Que la ANH en ejercicio de sus funciones públicas de administración del
recurso hidrocarburifero de la Nación, como consecuencia de la cesión del Convenio de
Explotación de Hidrocarburos Área de Operación Directa Magdalena Medio y en cumplimiento
de las normas anteriormente citadas, celebra con LA UNIÓN TEMPORAL AGUAS
BLANCAS, conformada por las compañías ECOPETROL y PAREX el presente Convenio de
Explotación de Hidrocarburos — Área Aguas Blancas, (en adelante el “Convenio”), el cual se
regirá por la legislación colombiana que regula la materia, en especial por las siguientes:

CLÁUSULA PRIMERA. — DEFINICIONES

Para efectos de este Convenio, las expresiones enunciadas a continuación tendrán el
significado que aquí se les asigna:

El Anexo A forma parte integral de este Convenio y, por lo tanto, cada vez que en dicho anexo
se utilicen las expresiones a que se refiere esta cláusula, ellas tendrán los mismos significados
que aquí se les otorgan.

- ORIGINAL —
% Elfuturo, —  Minenergía

y

Jos
A N H = CONVENIO DE EXPLOTACIÓN DE HIDROCARBUROS
ÁREA AGUAS BLANCAS

AGENCIA NACIONAL DE |
Pe Página 7 de 43

1.1. Abandono: Taponamiento y cierre técnico de uno o varios Pozos, el desmantelamiento
de construcciones y de equipos de producción, así como la limpieza y restauración ambiental
de las zonas donde se hayan realizado Operaciones de Exploración y Producción, en
ejecución de este Convenio, con arreglo al ordenamiento superior. (Cfr. Res. 181495 de 2009,
Art. 30).

1.2. Año: Período de doce (12) Meses consecutivos, de acuerdo con el calendario Gregoriano,
contado desde una fecha específica y que finaliza el mismo día del año siguiente

1.3. Año Calendario: Período de doce (12) Meses consecutivos, comprendido entre el primero
(19) de enero y el treinta y uno (31) de diciembre, ambos inclusive, de cada año.

1.4. Área de Operación: Es la superficie y su proyección en el subsuelo identificada en la
Cláusula 3 y alinderada en el Anexo A. 1.5. Barril: Es la unidad de medida del volumen de
Hidrocarburos Líquidos que consta de cuarenta y dos (42) galones de los Estados Unidos de
América, corregidos a condiciones estándar (una temperatura de sesenta grados Fahrenheit
(60? F) y a una (1) atmósfera de presión absoluta).

1.6. Buenas Prácticas de la Industria del Petróleo: Operaciones, procedimientos, métodos
y procesos idóneos, seguros y eficientes, puestos en práctica para la obtención del máximo
beneficio económico en la recuperación final de las reservas de Hidrocarburos, la reducción
de pérdidas, la seguridad operacional, la protección de las personas, del medio ambiente y de
los recursos naturales en el desarrollo de las actividades de exploración y explotación de
Hidrocarburos, comúnmente empleados por operadores profesionales, prudentes y diligentes
en la industria internacional del Petróleo, bajo condiciones y circunstancias similares a las que
se presenten en desarrollo de las actividades y operaciones de este Convenio, en cuanto no
contraríen el régimen jurídico superior colombiano.

1.7. Campo Comercial: Es la porción del Área de Operación en cuyo subsuelo existen uno o
más yacimientos descubiertos, que EL TITULAR ha decidido explotar.1.8. Declaración de
Comercialidad: Es la comunicación escrita de EL TITULAR a la ANH, mediante la cual declara
que el Descubrimiento que ha hecho en el Área de Operación es un Campo Comercial.

1.9. Descubrimiento: Se entiende que existe yacimiento descubierto de Hidrocarburos
cuando mediante perforación con taladro o con equipo asimilable y las correspondientes
pruebas de fluidos, se logra el hallazgo de la roca en la cual se encuentran acumulados los
Hidrocarburos y que se comporta como unidad independiente en cuanto a mecanismos de
producción, propiedades Petrofísicas y propiedades de fluidos.

1.10. Descubrimiento de Gas Natural No Asociado: Es el Descubrimiento cuya prueba
oficial de producción, en el entendido de que esa prueba sea representativa del yacimiento o
yacimientos descubiertos, indique una Relación Gas Aceite (RGA) mayor a 7.000 pies cúbicos
estándar de gas por cada barril de Hidrocarburos Líquidos y una composición molar de
heptano (C7+) menor de 4.0%. Se entiende por RGA la relación entre el volumen de Gas
Natural en pies cúbicos por día y el volumen de Hidrocarburos Líquidos en barriles por día

- ORIGINAL — Uf
y PESOS

y
Y

qua
A N H = CONVENIO DE EXPLOTACIÓN DE HIDROCARBUROS
ÁREA AGUAS BLANCAS

o COLOMBIA Página 8 de 43

producidos por un pozo y la composición molar de heptano (C7+) como el porcentaje molar de
heptanos y demás Hidrocarburos de mayor peso molecular. La Relación Gas Aceite (RGA) de
un Descubrimiento que tiene varios yacimientos se determinará con base en el promedio
ponderado de la producción de cada yacimiento y la composición molar de heptano (C7+) como
el promedio aritmético simple.

1.11. Día: Período de veinticuatro (24) horas, que se inicia a las cero (00:00) y termina a las
veinticuatro (24:00). La expresión Días Calendario, equivale a días comunes o corridos. Por el
contrario, Días Hábiles, corresponde a los del Calendario Gregoriano, excluidos los sábados,
domingos y festivos en Colombia, es decir, los días laborables forzosos.

1.12. Desarrollo u Operaciones de Desarrollo: Son las actividades y obras realizada por EL
TITULAR, que incluyen, sin ser este un listado exhaustivo, la perforación, completamiento y
equipamiento de Pozos de Desarrollo; el diseño, construcción, instalación y mantenimiento de
equipos, tuberías, líneas de transferencia, tanques de almacenamiento, sistemas de
levantamiento artificial, sistemas de recuperación primaria y mejorada, sistemas de trasiego,
tratamiento y almacenamiento, entre otras, dentro de un Áreas de Operación y fuera de ella,
en cuanto resulte necesario.

1.13. Exploración u Operaciones de Exploración: Son todos aquellos estudios, trabajos y
obras que EL TITULAR ejecuta para determinar la existencia y ubicación de Hidrocarburos en
el subsuelo, que incluyen, pero no están limitados a métodos geofísicos, geoquímicos,
geológicos, cartográficos, y en general, las actividades de prospección superficial, la
perforación de Pozos Exploratorios y otras operaciones directamente relacionadas con la
búsqueda de Hidrocarburos en el subsuelo.

1.14. Explotación: Comprende el Desarrollo y la Producción

1.15. Fecha Efectiva: Es el día en que se suscribe el presente Convenio y a partir del cual se
comenzarán a contar todos los plazos del mismo.

1.16. Gas Natural: Mezcla de Hidrocarburos en estado gaseoso a condiciones estándar (una
temperatura de sesenta grados Fahrenheit (60? F) y a una (1) atmósfera de presión absoluta)
compuesta por los elementos más volátiles de la serie parafínica de Hidrocarburos.

1.17. Hidrocarburos: Son todos los compuestos orgánicos constituidos principalmente por la
mezcla natural de carbono e hidrógeno, así como también de aquellas sustancias que los
acompañan o se derivan de ellos

1.18. Hidrocarburos Líquidos: Son todos los Hidrocarburos producidos en el Área de
Operación que en condiciones estándares de temperatura y presión (60 grados Fahrenheit
(60% F) y a una atmósfera de presión absoluta) están en estado líquido en la cabeza del Pozo
o en el separador, así como los destilados y condensados que se extraen del gas1.19.
Hidrocarburos Líquidos Pesados: Son todos los Hidrocarburos Líquidos con una gravedad
API igual o inferior a quince grados (15” API).

SY

- ORIGINAL —
% Elfuturo —— minenergía Y
es de todos 5

Qu
A N H = CONVENIO DE EXPLOTACIÓN DE HIDROCARBUROS
ÁREA AGUAS BLANCAS

AGENCIA NACIONAL DE HIDROCARBUROS
Página 9 de 43

COLOMBIA

1.20. Interés Moratorio: Cuando se trate de Pesos Colombianos, será la máxima tasa de
interés moratorio legalmente permitida certificada por la autoridad competente; cuando se trate
de dólares de los Estados Unidos de América, será la tasa principal LIBOR (London Interbank
Borrowing Offered Rate) a tres (3) meses para los depósitos en dólares de los Estados Unidos
de América, incrementada en cuatro puntos porcentuales (LIBOR más 4%).

1.21. Mes: Período de tiempo contado a partir de cualquier Día de un mes calendario y que
termina el Día anterior al mismo Día del mes calendario siguiente o, si se trata del Día primero,
el último Día del mes en curso.

1.22. Partes: A la fecha de suscripción del presente Convenio, son la ANH y LA
UNIÓNTEMPORAL AGUAS BLANCAS y/o, posteriormente sus cesionarios debidamente
aceptados por la ANH, quienes obrarán como TITULARES para efectos de este Convenio.
Cuando la Parte distinta a la ANH esté conformada por un número plural de empresas, entre
ellas designarán a una sola que actúe como su representante ante la ANH.

1.23. Plan de Explotación: Es el documento guía preparado por EL TITULAR de acuerdo con
la Cláusula 6de este Convenio, para adelantar la Explotación técnica, eficiente y económica
del Área de Operación y contendrá, entre otros aspectos, el cálculo de reservas de
hidrocarburos, la descripción de facilidades de Producción y transporte de Hidrocarburos, los
pronósticos de Producción de Hidrocarburos para el corto y mediano plazo, un programa de
Abandono y los Programas de Trabajos de Explotación para lo que resta del Año Calendario
en curso o del Año Calendario siguiente.

1.24. Pozo Exploratorio: Es un pozo a ser perforado por EL TITULAR en el Área de
Operación en busca de yacimientos de Hidrocarburos, en un área no probada como productora
de Hidrocarburos, o para encontrar yacimientos adicionales a un Descubrimiento o para
extender los límites de los yacimientos conocidos de un Descubrimiento.

1.25. Producción u Operaciones de Producción: Son todas las operaciones y actividades
realizadas por EL TITULAR en el Área de Operación en relación con los procesos de
extracción, recolección, tratamiento, almacenamiento y trasiego de los Hidrocarburos hasta el
Punto de Fiscalización, incluyendo el Abandono y las demás operaciones relativas a la
obtención de Hidrocarburos.

1.26. Programa de Trabajo: Es la descripción de las actividades y de las Operaciones de
Exploración, y/o Explotación del Área de Operación en los términos de este Convenio. El
Programa de Trabajo incluirá el cronograma conforme al cual EL TITULAR comenzará y
completará las actividades y el presupuesto correspondiente.

1.27. Punto de Entrega: Es el lugar donde EL TITULAR entregará a la ANH los hidrocarburos
provenientes del (los) Campo(s) Comercial(es) en los casos contemplados en la Cláusula 11
sobre la disposición gratuita por la ANH del gas natural asociado y en la Cláusula 8 sobre los
hidrocarburos correspondientes a las regalías cuando ECOPETROL haya cedido la totalidad

- ORIGINAL — <p> y
Y An Minenergía )

MZ
A N H = CONVENIO DE EXPLOTACIÓN DE HIDROCARBUROS
ÁREA AGUAS BLANCAS

AA NACHA E ORO Página 10 de 43

de sus derechos en el Convenio. A partir de ese punto el dominio y custodia de tales
hidrocarburos producidos pasará a la ANH.

1.28. Punto de Fiscalización: Es el sitio aprobado por el Ministerio de Minas y Energía, donde
se determina y mide el volumen de Hidrocarburos correspondientes a las regalías y el volumen
de Hidrocarburos de EL TITULAR.

CLAÚSULA SEGUNDA. — OBJETO

2.1. Objeto: Por medio del presente Convenio la ANH reconoce el derecho exclusivo de EL
TITULAR a explorar y explotar los hidrocarburos de propiedad del Estado que se obtengan en
el Área de Operación en los términos de la ley. Así mismo, este Convenio establece las
condiciones bajo las cuales EL TITULAR podrá, bajo los términos del artículo 3 del Decreto
2288 de 2004 y de este Convenio, ceder total o parcialmente sus derechos y obligaciones en
este Convenio y las condiciones en que sus posibles cesionarios entrarán a participar en el
Convenio en calidad de TITULARES.

2.2. Alcance: El TITULAR, en ejercicio de los derechos y obligaciones antes mencionados,
adelantará las actividades y operaciones materia de este Convenio de acuerdo con los
términos del mismo, a su exclusivo costo y riesgo, proporcionando todos los recursos
necesarios para proyectarlas, prepararlas y llevarlas a cabo.

2.3. Exclusión de derechos sobre otros recursos naturales: Los derechos de que trata este
Convenio se refieren en forma exclusiva a los Hidrocarburos provenientes de descubrimientos
que se encuentren dentro del Área de Operación y, por consiguiente, no se extenderán a algún
otro recurso natural que pueda existir en la misma.

CLÁUSULA TERCERA. - ÁREA DE OPERACIÓN

3.1. Extensión: El Área de Operación está descrita en extensión y localización en el Anexo
“A”, que forma parte de este Convenio. Conforme la delimitación del área objeto de cesión,
propuesta por el CEDENTE y el CESIONARIO, se establece para ella un área de protección
de dos y medio (2.5) kilómetros.

3.2. Restricciones: En el caso de que una porción del Área de Operación se extienda a áreas
comprendidas dentro del Sistema de Parques Nacionales Naturales u otras zonas reservadas,
excluidas o restringidas, delimitadas geográficamente por la autoridad correspondiente, o
cuando sobre el Área de Operación se extiendan zonas con las mismas características
anteriormente señaladas, EL TITULAR se obliga a acatar las condiciones que respecto de

- ORIGINAL —
] El futuro Minenergía

es de todos

0

r
A N b = CONVENIO DE EXPLOTACIÓN DE HIDROCARBUROS
ÁREA AGUAS BLANCAS

AGENCIA NACIONAL DE HIDROCARBUROS Li
COLOMBIA Página 11 de 43

tales áreas impongan las autoridades competentes. La ANH no asumirá responsabilidad
alguna a este respecto.

Toda vez que la ANH conozca de una pretensión de propiedad privada de los Hidrocarburos
del subsuelo dentro del Área de Operación, le dará el trámite que corresponda de conformidad
con las disposiciones legales.

3.3. Devoluciones Voluntarias: En cualquier momento EL TITULAR podrá hacer
devoluciones parciales del Área de Operación, siempre y cuando no se afecte el cumplimiento
de las obligaciones contraídas en virtud de este Convenio.

3.4. Restauración de las áreas devueltas: EL TITULAR realizará todas las actividades de
Abandono necesarias y restaurará las áreas devueltas conforme a lo dispuesto en la
legislación colombiana y en este Convenio.

3.5. Delineación de las áreas devueltas: Las áreas devueltas por EL TITULAR
comprenderán el menor número posible de bloques rectangulares contiguos limitados por
líneas en dirección norte-sur y este-oeste, siguiendo una rejilla similar a la formada por las
planchas cartográficas del Instituto Geográfico “Agustin Codazzi”, con coordenadas referidas
al Datum MAGNA-SIRGAS.

3.6. Formalización de devoluciones de áreas: Toda devolución de áreas realizada en
desarrollo del Convenio se formalizará mediante acta firmada por las Partes.

CLÁUSULA CUARTA. — DURACIÓN Y PERIODOS

4.1. Duración: El término de duración del Convenio iniciará en la Fecha Efectiva y terminará
con el agotamiento del recurso, o hasta que EL TITULAR devuelva las áreas.

4.2. Terminación voluntaria del Periodo de Explotación: En cualquier momento EL
TITULAR podrá dar por terminado este Convenio, para lo cual informará por escrito a la ANH
con una anticipación no inferior a tres (3) meses, sin perjuicio del cumplimiento de las demás
obligaciones.

4.3. Efectos de la terminación del Período de Explotación: Cuando por cualquier causa
terminen los derechos y obligaciones operativas respecto del Área de Operación, EL TITULAR
dejará en buen estado los pozos que en tal época sean productivos y las construcciones y
otras propiedades muebles e inmuebles indispensables para mantener las condiciones de
explotación existentes al momento de la entrega, todo lo cual pasará gratuitamente a la ANH
con las servidumbres y bienes adquiridos para beneficio de la explotación hasta el Punto de
Fiscalización, aunque tales bienes se encuentren fuera del Área de Operación.

La ANH establecerá, de los pozos que se encuentren en producción en tal época, cuáles
deberán ser abandonados y aquéllos que continuarán en producción. Cualquier desacuerdo

- ORIGINAL — El futuro Min:
es de todos

A N H = CONVENIO DE EXPLOTACIÓN DE HIDROCARBUROS
ÁREA AGUAS BLANCAS

ALEA ACID NORIA Página 12 de 43

respecto de la naturaleza y la destinación de los bienes será sometido al procedimiento
señalado en la Cláusula 21. Así mismo, EL TITULAR queda obligado a ceder a la ANH o a
quien ella indique la Licencia Ambiental y a cumplir lo estipulado en la Cláusula de Abandono.

CLÁUSULA QUINTA. -— DESCUBRIMIENTO Y COMERCIALIDAD

5.1. Aviso de Descubrimiento: En cualquier momento dentro de los cuatro (4) Meses
siguientes a la finalización de la perforación de cualquier Pozo Exploratorio cuyos resultados
indiquen que se ha producido un Descubrimiento, EL TITULAR deberá informarlo por escrito
a la ANH, acompañando su aviso de un informe técnico que contenga los resultados de las
pruebas realizadas, la descripción de los aspectos geológicos y los análisis efectuados a los
fluidos y rocas, en la forma que indique el Ministerio de Minas y Energía o la autoridad que
haga sus veces.

5.2. Declaración de Comercialidad: EL TITULAR entregará a la ANH dentro de los dos (2)
años siguientes a la finalización de la perforación de cualquier pozo exploratorio cuyos
resultados indiquen que se ha producido un Descubrimiento, una declaración escrita que
contenga de manera clara y precisa su decisión incondicional de explotar o no comercialmente
ese Descubrimiento.

Parágrafo: EL TITULAR podrá explotar cualquier descubrimiento existente dentro del Área
de Operación con anterioridad a la fecha de suscripción de este Convenio para lo cual
informará previamente a la ANH su decisión de explotarlo comercialmente y a partir de tal
declaración, dicho Descubrimiento se tendrá como un Campo Comercial. Para efectos de lo
aquí establecido, a la fecha de firma del presente Convenio, en el Área de Operación se
encuentran produciendo en la siguiente formación:

AGUAS
BLANCAS

OLIGOCENO MUGROSA PALEOGENO

CLÁUSULA SEXTA. — PLAN DE EXPLOTACIÓN Y PROGRAMA DE TRABAJOS DE
EXPLOTACIÓN

6.1. Presentación y Contenido: Para los Campos que estén en explotación al momento de
la firma del Convenio, dentro de los seis (6) Meses siguientes EL TITULAR entregará a la ANH
el Plan de Explotación y el Programa de Trabajos de Explotación. Para los nuevos
descubrimientos, dentro de los tres (3) Meses siguientes a la presentación de la Declaración

- ORIGINAL — % El futuro Miner

es de todos

A N H = CONVENIO DE EXPLOTACIÓN DE HIDROCARBUROS
ÁREA AGUAS BLANCAS

AGENCIA NACIONAL DE HIDROCARBUROS
COLOMBIA. Página 13 de 43

de Comercialidad de que trata la cláusula anterior, EL TITULAR entregará a la ANH el Plan
de Explotación inicial y el Programa de Trabajos de Explotación. En ambos casos los informes
contendrán, como mínimo, la siguiente información:

6.1.1. Plan de Actividades de Explotación
a) La producción acumulada de Hidrocarburos, diferenciada por tipo de Hidrocarburo.

b) Para el primer Plan de Actividades de Explotación que se presente para el Área de Operación
y para descubrimientos nuevos, el esquema general proyectado para el Desarrollo del Área
de Operación, que incluya una descripción del programa de perforación de pozos de
desarrollo, de los métodos de extracción, de las facilidades respectivas y de los procesos
a los cuales se someterán los fluidos extraídos antes del Punto de Fiscalización.

c) Ajustes sustanciales al Plan de Actividades de Explotación, relacionados con el esquema
general proyectado para el desarrollo del Área de Operación, en caso de existir.

d) El pronóstico de producción anual de Hidrocarburos, utilizando la tasa óptima de
producción que permita lograr la máxima recuperación económica de las reservas.

e) La identificación de los factores críticos para la ejecución del Plan de Explotación, tales
como aspectos ambientales, sociales, económicos, logísticos y las opciones para su
manejo.

f) Para descubrimientos nuevos, una propuesta de Punto de Entrega y Punto de Fiscalización
para consideración de la ANH.

g) Una síntesis del programa, métodos y prácticas de Abandono de pozos y el retiro de las
instalaciones de superficie y alternativas consideradas para la provisión de fondos para el
Abandono del Área de Operación y la restauración de la misma.

6.1.2. Programa de Trabajos de Explotación.

a) Una descripción detallada del programa de Operaciones de Desarrollo y de Producción que
EL TITULAR espera realizar durante dicho Año, con el respectivo cronograma, discriminado
por proyecto y por Trimestre Calendario, el cual debe contemplar también los plazos
requeridos para obtener las autorizaciones y permisos de las autoridades competentes.

b) Un pronóstico de producción mensual del Área de Operación para el Año Calendario
correspondiente.

c) Un estimado de los costos (inversiones y gastos) para los cuatro (4) Años Calendario
siguientes o hasta la terminación del Período de Explotación, lo que sea más corto, en
línea con el reporte que soporta la información de valoración de recursos y reservas de
que trata el Acuerdo del Consejo Directivo de la ANH No. 11 del 16 de septiembre de 2008,
la Circular 2 del 25 de febrero de 2009, o las normas que lo modifiquen o adicionen.

- ORIGINAL —
0 El futuro Minenergía

es de todos

y

hal
A N H = CONVENIO DE EXPLOTACIÓN DE HIDROCARBUROS
ÁREA AGUAS BLANCAS

ACEICANOCINAL UE NORICANUROE Página 14 de 43

d) Los términos y condiciones conforme los cuales desarrollará los programas en beneficio
de las comunidades en las áreas de influencia del Área de Operación.

e) Cumplimiento de la normatividad ambiental vigente, licencias de impacto ambiental y
permisos de vertimiento entre otros, reportando cualquier proceso de autoridades
ambientales gubernamentales o locales en curso y los compromisos establecidos con
cronograma respectivo.

6.2. Entrega del Plan de Explotación: La ANH dará por recibido el Plan de Explotación
cuando EL TITULAR entregue toda la información antes descrita. Si la ANH no recibe el Plan
de Explotación con la totalidad de la información anteriormente indicada, dentro de los veinte
(20) Días calendario siguientes a su presentación podrá requerir el envío de la información
faltante y EL TITULAR dispondrá de treinta (30) Días calendario contados desde el recibo del
requerimiento para entregarla. Si la ANH no se pronuncia dentro de los veinte (20) Días
calendario siguientes a la presentación del Plan de Explotación por parte de EL TITULAR, se
entenderá que ha sido aceptado. Si EL TITULAR no entrega el Plan de Explotación en la fecha
establecida en el numeral anterior o si la ANH no recibe la documentación faltante dentro del
plazo de treinta (30) Días señalado en este numeral, se configurará un incumplimiento del
convenio.

6.3. Ejecución y Ajustes del Plan de Explotación y del Programa de Trabajos de
Explotación:

6.3.1 Plan de Explotación: EL TITULAR informará por escrito a la ANH cualquier ajuste
sustancial al Plan de Explotación para el Área de Operación.

Parágrafo 1: Cuando un yacimiento se extienda por fuera del Área de Operación, la ANH previa
solicitud escrita de EL TITULAR podrá ampliar dicha área siempre y cuando corresponda a
área libre. En este caso EL TITULAR se obliga a pagar los derechos económicos
correspondientes de la porción adicionada con arreglo a los términos y condiciones de los
contratos de exploración y explotación de hidrocarburos vigentes que la ANH este ofreciendo
a la industria en general al momento de la solicitud de EL TITULAR, a menos que respecto
del área solicitada se presente alguna de las siguientes situaciones:

a) Que existan derechos otorgados a otra persona para la ejecución de actividades iguales o
similares a las del objeto del presente Convenio.

b) Que esté en proceso de negociación o de concurso para el otorgamiento de derechos por
parte de la ANH;

c) Que existan restricciones ordenadas por autoridad competente que impidan adelantar las
actividades objeto del Convenio.

6.3.2 Programa de Trabajos de Explotación: Durante la ejecución del Programa de Trabajos
de Explotación, EL TITULAR podrá efectuar ajustes a dicho programa para el Año Calendario

- ORIGINAL —
Y A Minenergía

Y

-

UU
A N H = CONVENIO DE EXPLOTACIÓN DE HIDROCARBUROS
ÁREA AGUAS BLANCAS

AGENCIA NACIONAL DE HIDROCARBUROS pa
COLOMBIA Página 15 de 43

en curso. Los ajustes no podrán ser formulados con frecuencia inferior a tres (3) Meses, salvo
situaciones de emergencia

6.4. Actualización del Plan de Actividades de Explotación y Programa de Trabajos de
Explotación:

6.4.1. Plan de Actividades de Explotación: EL TITULAR ajustará y presentará anualmente,
durante el Mes de Enero de cada Año Calendario y con sujeción al procedimiento descrito en
el numeral 6.2 de esta cláusula, el Plan de Explotación para el Área de Operación. Cuando la
producción real de Hidrocarburos del Año Calendario inmediatamente anterior difiera en más
de un quince por ciento (15%) con respecto al pronóstico de producción anual señalado en el
Plan de Explotación para el Área de Operación, EL TITULAR presentará las explicaciones del
caso.

6.4.2 Programa de Trabajos de Explotación: EL TITULAR presentará durante el mes de
Enero el Programa de Trabajos de Explotación para cada Año Calendario, acorde con el
contenido descrito en el numeral 6.1.2 de esta cláusula.

CLÁUSULA SÉPTIMA. — CONDUCCIÓN DE LAS OPERACIONES

7.1. Autonomía: Corresponde a EL TITULAR ejercer la dirección, el manejo, el seguimiento,
la vigilancia y el control de todas las Operaciones de Desarrollo y Producción que ejecute en
cumplimiento del presente Convenio. Es de su exclusiva responsabilidad planear, preparar,
realizar y controlar el desarrollo de todas las actividades inherentes a la ejecución del
Convenio, con sus propios medios, y con plena autonomía directiva, técnica, operacional y en
materia de administración, de conformidad con el ordenamiento superior colombiano y con
rigurosa observancia de las Buenas Prácticas de la Industria del Petróleo. EL TITULAR
desarrollará ias actividades directamente o a través de subcontratistas.

7.2. Responsabilidad: EL TITULAR llevará a cabo las operaciones materia de este Convenio
de manera diligente, responsable, eficiente y adecuada técnica y económicamente. Se
asegurará de que todos sus subcontratistas cumplan los términos establecidos en este
Convenio y en las leyes colombianas. EL TITULAR será el único responsable por los daños y
pérdidas que cause con ocasión de las actividades y operaciones derivadas de este Convenio,
incluso aquellos causados por sus subcontratistas, quedando entendido que frente a la ANH
en ningún momento será responsable por errores de criterio, o por pérdidas o daños que no
fueren resultado de culpa grave o dolo. La ANH no asumirá responsabilidad alguna por los
contratos o subcontratos celebrados por EL TITULAR, ni aún a título de solidaridad.

7.3. Obtención de permisos: EL TITULAR está obligado a obtener, por su propia cuenta y
riesgo, todas las licencias, autorizaciones, permisos y demás derechos procedentes conforme
a la Ley, necesarios para adelantar las operaciones objeto del presente Convenio.

- ORIGINAL —
Y El futuro E

es de todos

A N E = CONVENIO DE EXPLOTACIÓN DE HIDROCARBUROS
ÁREA AGUAS BLANCAS
O OM AA Página 16 de 43

7.4. Daños y Pérdidas de los Activos: Todos los costos y gastos necesarios para remplazar
o reparar daños o pérdidas de bienes o equipos necesarios para la explotación de los
hidrocarburos en el Área de Operación, ocurridos por fuego, inundaciones, tormentas,
accidentes u otros hechos similares, y que sean necesarios para la adecuada operación del
Campo Comercial, serán a riesgo de EL TITULAR. EL TITULAR informará a la ANH sobre las
pérdidas o daños sucedidos a la mayor brevedad posible después de ocurrido el hecho.

7.5. Indemnidad.- EL TITULAR indemnizará, defenderá y mantendrá indemne a la ANH y a
sus empleados y propiedades por cualquier reclamo o acción derivado de acciones u
omisiones en el desarrollo y ejecución de las Operaciones de Exploración, Operaciones de
Evaluación u Operaciones de Desarrollo o en el cumplimiento de alguna obligación de
conformidad con este Convenio por EL TITULAR, sus directores, agentes, personal,
empleados y representantes, siempre y cuando dicho reclamo o acción sea consecuencia de
conductas dolosas o gravemente culposas de EL TITULAR. La ANH no será responsable por
daños o pérdidas causadas a terceros por acciones u omisiones de EL TITULAR, sus
directores, agentes, personal, empleados y representantes en desarrollo y ejecución del
Convenio.

CLÁUSULA OCTAVA. - REGALÍAS

8.1.  Recaudo: EL TITULAR pondrá a disposición de la ANH en el Punto de Fiscalización,
el porcentaje de la producción de Hidrocarburos establecido en la ley correspondiente a las
regalías. El recaudo de las regalías se hará en dinero o en especie, según lo determine la
autoridad competente.

8.2. Pago de las participaciones: La ANH pagará a las entidades que señale la ley las
participaciones que les correspondan en las regalías, y será la Única responsable de dicho
pago.

8.3. Recaudo en especie: Cuando el recaudo de las regalías se efectúe en especie, EL
TITULAR entregará a la ANH la cantidad de Hidrocarburos correspondiente, para lo cual las
Partes acordarán el procedimiento para la programación de entregas y demás aspectos
necesarios. En todo caso la ANH dispondrá de un (1) Mes para retirar dicha cantidad. Vencido
este término sin que la ANH haya retirado el volumen correspondiente a las regalías, y si hay
disponibilidad de almacenamiento en las facilidades de EL TITULAR, éste se obliga a
almacenar los Hidrocarburos hasta por tres (3) meses consecutivos, y la ANH le pagará una
tarifa de almacenamiento que, para cada caso, será acordada entre las Partes. Al término de
este último plazo EL TITULAR podrá comercializar tal volumen, de acuerdo con el siguiente
numeral.

Parágrafo: Si no hay disponibilidad de almacenamiento, EL TITULAR podrá continuar
produciendo el campo y disponer del volumen de regalías, acreditando a la ANH, para su

- ORIGINAL —
6] Elfuturo — Minenergía

Y
A N H = CONVENIO DE EXPLOTACIÓN DE HIDROCARBUROS
ÁREA AGUAS BLANCAS

COLOMBIA Página 17 de 43

entrega posterior, el volumen correspondiente a las regalías que la ANH tenía derecho a retirar
pero no retiró.

8.4. Comercialización del volumen de regalías: Cuando la ANH lo considere conveniente,
y siempre que las disposiciones regulatorias lo permitan, EL TITULAR comercializará la
porción de la producción de Hidrocarburos que corresponde a las regalías y entregará a la
ANH el dinero proveniente de tales ventas. Para este fin, las Partes convendrán los términos
particulares de la comercialización, pero en todo caso EL TITULAR hará su mejor esfuerzo
para comercializar dicha producción al precio más alto en los mercados disponibles. La ANH
reconocerá a EL TITULAR los costos directos y un margen razonable de comercialización que
deberá ser acordado entre las Partes.

8.5. Recaudo en dinero: Cuando EL TITULAR deba pagar las regalías en dinero, entregará
a la ANH los montos correspondientes en los plazos señalados por la autoridad competente.
En caso de mora, EL TITULAR pagará a la ANH la cantidad necesaria para cubrir el monto
adeudado, los intereses moratorios correspondientes y los gastos en que haya incurrido para
lograr el pago.

CLÁUSULA NOVENA. — MEDICIÓN

9.1. Medición: EL TITULAR llevará a cabo la medición, muestreo y control de calidad de los
Hidrocarburos producidos y mantendrá calibrados los equipos o instrumentos de medición,
conforme a las normas y métodos aceptados por las Buenas Prácticas de la Industria del
Petróleo, y a las disposiciones legales y reglamentarias vigentes, practicando los análisis a
que haya lugar, y realizando las correcciones pertinentes, para la liquidación de los volúmenes
netos de Hidrocarburos recibidos y entregados a condiciones estándar. EL TITULAR adoptará
todas las acciones necesarias para preservar la integridad, confiabilidad y seguridad de
instalaciones y los equipos o instrumentos de fiscalización. Además, conservará durante el
término que establecen el Código de Comercio y las demás normas pertinentes, los registros
de calibración periódica de tales equipos o instrumentos y de las mediciones diarias de la
producción y consumo de Hidrocarburos y fluidos en cada Campo Comercial, para revisión de
la ANH y d las autoridades competentes. La ANH tendrá el derecho de inspeccionar los
equipos de medición instalados por EL TITULAR y todas las unidades de medición en general
de acuerdo con las disposiciones legales y regulatorias vigentes.

9.2. Instalaciones Comunes: Cuando la autoridad competente lo exija EL TITULAR deberá
adoptar un sistema y/o método de medición que permita determinar la producción proveniente
de cada campo, cuando dos o más campos de producción se sirven de las mismas
instalaciones de desarrollo.

- ORIGINAL — El ¡M
Y PE

¿7

A N H = CONVENIO DE EXPLOTACIÓN DE HIDROCARBUROS
ÁREA AGUAS BLANCAS

AGENCIA NACIONAL DE HIDROCARBUROS | pe
A OA Página 18 de 43

CLÁUSULA DÉCIMA. — DISPONIBILIDAD DE LA PRODUCCIÓN

10.1. Determinación de volúmenes: Los Hidrocarburos producidos, exceptuados aquellos
que hayan sido utilizados en beneficio de las operaciones de este Convenio y los que
inevitablemente se desperdicien en estas funciones, serán transportados por EL TITULAR al
Punto de Fiscalización. Los Hidrocarburos serán medidos conforme al procedimiento señalado
en el numeral 9.1 anterior, y basándose en esta medición, se determinarán los volúmenes de
regalías a que se refiere la Cláusula 8 y los Hidrocarburos restantes, los cuales corresponden
a EL TITULAR de acuerdo con las disposiciones legales y regulatorias vigentes.

10.2. Disponibilidad: A partir del Punto de Fiscalización, y sin perjuicio de las disposiciones
legales que regulen la materia, EL TITULAR tendrá libertad de vender en el país o de exportar
los Hidrocarburos que le correspondan, o de disponer de los mismos en cualquier forma.

CLÁUSULA DÉCIMA PRIMERA. — GAS NATURAL

11.1. Utilización: EL TITULAR estará obligado a evitar el desperdicio del gas natural extraído
de un campo y, de conformidad con las disposiciones legales y reglamentarias vigentes sobre
la materia, antes del Punto de Entrega correspondiente, podrá utilizarlo entre otros como
combustible para las operaciones, como fuente de energía para la máxima recuperación final
de las reservas de Hidrocarburos, o confinarlo en los mismos yacimientos para utilizarlo en
estos fines durante la vigencia del Convenio. Todo sin perjuicio de las quemas que se realicen
dentro del desarrollo de las Buenas Prácticas de la Industria del Petróleo y de acuerdo con las
disposiciones legales y regulatorias vigentes.

11.2, Utilización del Gas Natural asociado: En caso de que EL TITULAR descubra uno o
varios campos comerciales con Gas Natural Asociado deberá presentar a la ANH, dentro de
los tres (3) años siguientes al inicio de la explotación de cada Campo Comercia!, un proyecto
para la utilización del Gas Natural Asociado. Si EL TITULAR no cumpliere esta obligación, la
ANH podrá disponer gratuitamente del Gas Natural asociado proveniente de tales campos,
con sujeción a las disposiciones legales vigentes.

CLÁUSULA DÉCIMA SEGUNDA. - UNIFICACIÓN

Cuando un yacimiento económicamente explotable se extienda en forma continua a otra u
otras áreas por fuera del Área de Operación, EL TITULAR, de acuerdo con la ANH y con los
demás interesados, deberá poner en práctica, previa aprobación de la autoridad competente,

- ORIGINAL —

A N H= == CONVENIO DE EXPLOTACIÓN DE HIDROCARBUROS
AGENCIA NACIONAL DE HIDROCARBUROS ÁREA AGUAS BLANCAS
COLOMBIA Página 19 de 43

un plan cooperativo de explotación unificado, con sujeción a lo establecido en la legislación
colombiana.

CLÁUSULA DÉCIMA TERCERA. - PROPIEDAD DE LOS ACTIVOS

13.1. Propiedad: En desarrollo de lo estipulado en la Cláusula 4 (numeral 4.3), las
instalaciones, bienes, materiales y equipos de propiedad de EL TITULAR que destine
permanentemente para el desarrollo de Operaciones de Explotación, hasta el Punto de
Fiscalización, pasarán gratuitamente a ser propiedad de la ANH al momento de la devolución
del Área de Operación o a la terminación de este Convenio, aunque dichos bienes se
encuentren fuera del Área de Operación.

13.2. EL TITULAR transferirá gratuitamente a la ANH, a la terminación del Convenio todos los
derechos derivados de contratos bajo la modalidad de financiamiento de proyectos tales como
Leasing, de construcción, Explotación y reversión de bienes, BOT- ("Build, Operate and
Transfer"), BOMT-("Build, Operate, Maintain and Transfer”), BOOT ("Build, Own, Operate and
Transfer"), MOT ("Modemize, Operate and Transfer") y similares, que a la terminación de los
mismos, establezcan la obligación de transferir la propiedad de los bienes, equipos e
instalaciones a EL TITULAR, cuando tales contratos hayan sido celebrados para el desarrollo del
Periodo de Explotación de la respectiva área.

13.3 Inventarios: EL TITULAR efectuará inventarios físicos de los equipos y bienes
concernientes a las Operaciones de Explotación, con intervalos razonables, por lo menos cada
tres (3) Años Calendario, clasificándolos según sean de propiedad de EL TITULAR o de
terceros. La ANH tendrá el derecho de estar representada cuando se efectúen tales
inventarios. Para este efecto, EL TITULAR avisará a la ANH con una antelación no inferior a
quince (15) Días calendario.

13.4. Disposición de los Activos: EL TITULAR podrá disponer de los bienes o equipos que
se localicen hasta el Punto de Fiscalización, siempre y cuando se mantengan o mejoren las
condiciones de explotación existentes, aunque dichos bienes se encuentren fuera del Área de
Operación.

CLÁUSULA DÉCIMA CUARTA. - SUMINISTRO DE INFORMACIÓN Y
CONFIDENCIALIDAD

14.1. Información Técnica: EL TITULAR mantendrá oportuna y permanentemente informada
a la ANH sobre el progreso y resultados de las operaciones. Por consiguiente, además de los
documentos requeridos en otras cláusulas de este Convenio, EL TITULAR entregará a la

- ORIGINAL —
Y] El futuro Minenergía

es de todos

Y

A
A N H = CONVENIO DE EXPLOTACIÓN DE HIDROCARBUROS
ÁREA AGUAS BLANCAS

AGENCIA NACIONAL DE HIDROCARBUROS Página 20 de 43

ANH, a medida que se vaya obteniendo y por Año Calendario durante la vigencia de éste
Convenio, toda la información de carácter científico, técnico y ambiental, obtenida en
cumplimiento del mismo. Esta información de Exploración y Explotación será entregada a la
ANH de acuerdo al Manual de Suministro de Información de Exploración y Explotación.

Se excluye de dicha entrega las interpretaciones de los datos primarios de propiedad
intelectual o científica de ECOPETROL preparada durante los tres (3) Años anteriores al 26
de junio de 2003, que represente beneficio empresarial para dicha entidad, de conformidad
con lo dispuesto por el artículo 4* del Decreto 2288 de 2004.

14.2. Confidencialidad de la Información: Las Partes acuerdan que todos los datos e
información producidos, obtenidos o desarrollados como resultado de las operaciones de este
Convenio se consideran estrictamente confidenciales durante los cinco (5) Años Calendario
siguientes contados a partir de la finalización del Año Calendario en el cual se hubieren
producido, obtenido o desarrollado; o hasta la terminación del Convenio; o al momento de la
devolución parcial de área en cuanto a la información adquirida en las áreas devueltas, lo
primero que ocurra. Para las interpretaciones basadas en los datos obtenidos como resultado
de las operaciones de este convenio este plazo será de veinte (20) Años Calendario contados
a partir de la fecha de la obligación de entrega a la ANH; o hasta la terminación del convenio
o al momento de la devolución parcial de áreas en cuanto a la información adquirida en las
áreas devueltas, lo primero que ocurra. Esta estipulación no se aplicará a los datos o
Información que las Partes deban proporcionar de acuerdo con las disposiciones legales y
reglamentarias vigentes; ni a los que requieran sus filiales, consultores, contratistas, auditores,
asesores legales, entidades financieras y autoridades competentes con jurisdicción sobre las
partes o sus filiales, o por normas de cualquier bolsa de valores en la cual las acciones de EL
TITULAR, o de sociedades vinculadas se encuentren registradas; sin embargo, deberá
comunicar la entrega de la información a la otra Parte. Las restricciones a la divulgación de
Información no impiden que se suministren datos o información a compañías interesadas en
una eventual cesión de derechos con relación al Área de Operación y siempre que dichas
compañías suscriban el correspondiente acuerdo de confidencialidad que dé cumplimiento a
lo estipulado en esta Cláusula. La ANH se compromete a no entregar a terceros dato o
información alguna obtenidos como resultado de las operaciones adelantadas por EL
TITULAR, excepto cuando sea necesario para cumplir alguna disposición legal aplicable a la
ANH, o en el desarrollo de sus funciones. En los demás casos, la ANH requerirá la autorización
previa de EL TITULAR.

14.4 Propiedad y uso de la Información: Transcurrido el tiempo de confidencialidad que
determina el numeral anterior, se entiende que EL TITULAR transfiere a la ANH todos los
derechos sobre tales datos y sus interpretaciones, sin que por ello EL TITULAR pierda el
derecho a utilizar dicha información. Desde este momento la ANH podrá disponer de esa
información libremente. Lo anterior sin perjuicio de los derechos de ECOPETROL sobre las
interpretaciones de que trata el artículo 4 del Decreto 2288 de 2004.

- ORIGINAL — El futuro
v edo todos Minenergi

A NH= CONVENIO DE EXPLOTACIÓN DE HIDROCARBUROS
ÁREA AGUAS BLANCAS

AGENCIA NACIONAL DE HIDROCARBUROS | Ami
E CONOMBIA Página 21 de 43

14.5. Reuniones Informativas: En cualquier momento durante la vigencia de este convenio
la ANH podrá citar a EL TITULAR, a reuniones informativas.

14.6. Informe Ejecutivo Semestral: Además de la información a que se refieren otras
cláusulas de este Convenio, el Manual de Suministro de Información y la exigida por la
legislación colombiana, EL TITULAR entregará a la ANH la información básica y resumida de
temas tales como: prospectividad, producción actual y pronóstico, Operaciones de Exploración
o Explotación, ejecutadas y proyectadas para el Año Calendario siguiente, personal, seguridad
industrial, ambiente y comunidades, contenido nacional en la contratación, entre otros. El
informe del segundo semestre será el informe anual de operaciones, y el programa a ejecutar
en el Año Calendario siguiente. Estos informes se entregarán dentro de los sesenta (60) Días
calendarios siguientes al final de cada semestre calendario

CLÁUSULA DÉCIMA QUINTA — INSPECCIÓN Y SEGUIMIENTO

15.1. Visitas al Área de Operación: Durante la vigencia de este Convenio la ANH, a su riesgo,
en cualquier tiempo y por los procedimientos que considere apropiados, podrá visitar el Área
de Operación para inspeccionar y hacer el seguimiento de las actividades de EL TITULAR y
de los subcontratistas, directamente relacionadas con este Convenio, y asegurarse del
cumplimiento de este Convenio. Así mismo, podrá verificar la exactitud de la información
recibida. Cuando el inspector detecte fallas o irregularidades cometidas por EL TITULAR, el
inspector podrá formular observaciones que deberán ser respondidas por EL TITULAR,
mediante escrito y en el plazo señalado por la ANH.

EL TITULAR a su costo pondrá a disposición del representante de la ANH las facilidades de
transporte, alojamiento, alimentación y demás servicios en igualdad de condiciones a las
suministradas a su propio personal, de ser necesario

15.2. Delegación: La ANH podrá delegar la inspección y el seguimiento de las operaciones
en el Área de Operación, con el propósito de asegurar que EL TITULAR esté cumpliendo las
obligaciones contraídas bajo los términos de este Convenio y la legislación colombiana. La
ausencia de actividades de inspección y seguimiento por parte de la ANH de ninguna manera
exime a EL TITULAR del cumplimiento de las obligaciones contraídas en virtud de este
Convenio ni implica una reducción de las mismas

CLÁUSULA DÉCIMA SEXTA. -SEGUROS

16.1. Seguros: EL TITULAR tomará todos los seguros requeridos por la ley colombiana y
aplicará las coberturas de riesgo necesarias de acuerdo con las Buenas Prácticas de la

- ORIGINAL —
Y El futuro Minenergía

es de todos

y.

A
UA
A N H = CONVENIO DE EXPLOTACIÓN DE HIDROCARBUROS
ÁREA AGUAS BLANCAS

—— TT Página 22 de 43

Industria del Petróleo. Así mismo, exigirá a cada contratista que desempeñe cualquier trabajo
en desarrollo de este Convenio, la obtención y mantenimiento en vigencia de los seguros que
considere necesarios. Los costos que demande la contratación y vigencia de estos seguros
son por cuenta y responsabilidad de EL TITULAR.

16.2. Mientras ECOPETROL S.A. sea el Operador no estará obligado a tomar los seguros de
que trata esta cláusula, salvo los exigidos por la ley.

16.3. En caso de cesión parcial, y que ECOPETROL S.A. no sea el Operador, el cesionario
se obliga, una vez que la ANH apruebe la cesión, a constituir los seguros que contemple el
contrato de exploración y explotación de hidrocarburos que la ANH ofrezca a la industria al
momento de la cesión.

16.4. En caso de cesión total, el cesionario se obliga, una que la ANH apruebe la cesión, a
constituir los seguros que contemple el contrato de exploración y explotación de hidrocarburos
que la ANH ofrezca a la industria al momento de la cesión.

De conformidad con lo previsto en el numeral 16.3 anterior de esta Cláusula, las Partes
acuerdan incorporar los siguientes numerales a la Cláusula 16 de Seguros.

16.5. Condiciones de constitución de los Seguros a cargo del CESIONARIO: Para efectos
de la aplicación de lo previsto en los numerales 16.3 y 16.4, ante la cesión parcial incluida la
operación o total, EL CESIONARIO se obliga a constituir los seguros en los términos y
condiciones que se consignan a continuación:

16.6. Garantía de Cumplimiento de Obligaciones Laborales, naturaleza y clases: Puede
consistir en contrato de seguro contenido en una póliza, constitución de patrimonio autónomo,
o garantía bancaria, en los términos y condiciones establecidos en los artículos 129 a 146 del
Decreto Reglamentario 1510 de 2013, o las normas que los modifiquen, sustituyan o adicionen,
sin perjuicio de las particularidades establecidas en esta estipulación.

16.6.1. Objeto y Oportunidad de Constitución: Dentro de los quince (15) Días Calendario
siguientes a la suscripción del presente instrumento, el CESIONARIO debe constituir garantía
de cumplimiento de las obligaciones laborales a su cargo, incluido el pago de salarios,
prestaciones sociales, aportes parafiscales y en materia del Régimen de Seguridad Social
Integral, así como de indemnizaciones de esta naturaleza, y las demás acreencias laborales
derivadas de reclamaciones de los trabajadores y empleados vinculados a su servicio, para el
desarrollo de las actividades y prestaciones inherentes a la ejecución contractual, en condición
de único empleador. Además, ocho (8) días Calendario antes del inicio de cada Año Calendario
durante el Período de Producción, debe renovarse esta garantía u otorgarse nueva que la
reemplace.

16.6.2 Vigencia: El término de vigencia de la Garantía de Cumplimiento de Obligaciones
Laborales no puede ser inferior al plazo de cuatro (4) Años para cada renovación anual durante
el Período de Producción, y, en todo caso, hasta el vencimiento de tres (3) Años contados a
partir de la fecha prevista para la Terminación del presente Convenio.

- ORIGINAL —
El futuro Minenergía
es de todos =

Y,

y»
A N H = CONVENIO DE EXPLOTACIÓN DE HIDROCARBUROS
ÁREA AGUAS BLANCAS

AECA NAAA. DNOCANROS Página 23 de 43

16.6.3 Valor: El valor de la garantía debe ascender, como mínimo, al monto equivalente a los
porcentajes que se fijan a continuación: Durante el Período de Producción: diez por ciento
(10%) de los costos totales anuales del personal destinado directamente al desarrollo de las
actividades y labores en las Áreas Asignadas en Producción, durante el Período de
Producción, para el primer Año de vigencia de la garantía, o para cada Año subsiguiente, con
el compromiso de ajustarlo en cada renovación.

16.6.4 Efectividad: Previo el procedimiento estipulado en el numeral 22.3 de la Cláusula 22.
Terminación, corresponde a la ANH disponer tanto la causación del o de los riesgos
amparados, como la efectividad de la o las correspondientes garantías y seguros, siempre que
el CESIONARIO incurra en mora o incumplimiento total o parcial de cualquiera o cualesquiera
obligaciones amparadas por ellas, y sin perjuicio del deber de satisfacer los compromisos
insolutos.

El pago del monto asegurado no exonera al CESIONARIO de su obligación de indemnizar los
daños y perjuicios ocasionados con el incumplimiento. Para el efecto, acepta de antemano que
la ANH compense los montos adeudados según providencia ejecutoriada y en firme, con
cualquier suma debida; que ejerza jurisdicción coactiva con arreglo al ordenamiento superior
sobre la materia, y/o que acuda a los instrumentos de solución de controversias pactados
contractualmente.

Queda entendido que los actos administrativos mediante los cuales se ejerciten potestades
unilaterales de la ANH NO son susceptibles de resolución arbitral.

El incumplimiento de las obligaciones en materia de Seguros y Garantías impone al
Cesionario el deber de asumir todos los gastos y expensas inherentes a la reparación,
reconstrucción o reposición de obras, trabajos, bienes o equipos afectados por los riesgos que
ha debido asegurar, así como las inversiones a su cargo

16.7. Seguro de Responsabilidad Civil Extracontractual, Oportunidad y Objeto: Dentro
de los diez (10) Días Hábiles siguientes a la Fecha Efectiva, EL CESIONARIO debe constituir
y someter a la ANH póliza de seguro de responsabilidad civil extracontractual, que le brinde
protección respecto de eventuales sanciones, pérdidas, reclamaciones, acciones o demandas
de personas naturales y/o jurídicas, originadas en la responsabilidad patrimonial
extracontractual derivada de actuaciones, hechos u omisiones de aquel, sus empleados,
agentes, representantes y subcontratistas, así como de los trabajadores de estos últimos, con
el fin de mantener indemne por cualquier motivo a la ANH respecto de daños y/o perjuicios
causados a la vida o la integridad de personas, así como a bienes y propiedades de uso
público, del Estado, de la Entidad o de terceros, incluidos los de cualquier empleado, agente,
representante o subcontratista de la ANH, de terceras personas o entidades, o de EL
CESIONARIO.

16.7.1 Vigencia: Igual al término de duración del presente Convenio, a partir de la Fecha
Efectiva, y tres (3) Años más. No obstante, estas pólizas pueden ser emitidas por vigencias

- ORIGINAL — 4
Y PA

»

”
A N E = CONVENIO DE EXPLOTACIÓN DE HIDROCARBUROS
AREA AGUAS BLANCAS

o ia
Página 24 de 43

anuales, prorrogadas antes de su vencimiento, para el período anual subsiguiente.
Corresponde a la ANH verificar los términos y condiciones de cada una, para cuyo efecto
deben serle sometidas con por lo menos treinta (30) Días Calendario de Anticipación al
vencimiento de la o las anteriores.

16.7.2 Requisitos: Deben constituirse de acuerdo con el ordenamiento superior aplicable, con
las coberturas, en las condiciones, bajo las reglas y con los requisitos establecidos por el
Decreto 1510 de 2013, en especial, por los artículos 114, 117, 126, 137, o por las normas que
los modifiquen, adicionen o sustituyan.

16.7.3. Amparos: El seguro de responsabilidad civil extracontractual debe comprender,
además, los siguientes amparos: daño emergente; lucro cesante; daño moral y perjuicios
extrapatrimoniales; automotores propios y no propios; amparo de contratistas y
subcontratistas; responsabilidad civil cruzada; responsabilidad civil patronal; por polución y
contaminación súbita e imprevista; gastos médicos sin demostración previa de
responsabilidad; bienes bajo cuidado, tenencia y control; operaciones de cargue y descargue;
vigilantes; gastos de defensa: costas de procesos y cauciones Judiciales, así como
responsabilidad civil extracontractual por uso de explosivos.

16.7.4. Valor: Para cada póliza de seguro con vigencia anual, Diez millones de dólares de los
Estados Unidos de América (USD 10.000.000) para contratos sobre Áreas Continentales;
cincuenta millones de dólares de los Estados Unidos de América (USD 50.000.000) para
aquellos en que se asignen Áreas Costa Afuera (“Offshore”), y treinta millones de dólares de
los Estados Unidos de América (USD 30.000.000) para Contratos sobre Áreas prospectivas
para Yacimientos No Convencionales.

16.7.5. Asegurados y Beneficiarios: Cada póliza de seguro de responsabilidad civil
extracontractual debe incorporar a la ANH, a EL TITULAR, a sus subcontratistas y a terceros,
en condición de Asegurados y Beneficiarios.

16.7.6. Reposición: El valor asegurado por concepto de los distintos amparos del seguro de
responsabilidad civil extracontractual debe reponerse tan pronto y en la medida en que resulte
afectado por la ocurrencia de cualquier siniestro. La correspondiente reposición debe tener
lugar dentro de los veinte (20) Días Calendario siguientes a tal afectación.

16.7.8. Modificaciones Convencionales: Si por cualquier causa se introducen ajustes o
modificaciones al presente Convenio, es responsabilidad de EL CESIONARIO obtener
constancia escrita de representante debidamente autorizado de la compañía aseguradora o
de la entidad emisora de la garantía, en la que conste expresamente que conoce la
modificación convencional, y la eventual variación del estado del riesgo, si ese fuere el caso.

Lo anterior, sin perjuicio de que las obligaciones convencionales deben permanecer debida y
suficientemente afianzadas hasta la liquidación del Convenio y la prolongación de sus efectos,
sin que resulte admisible legalmente ningún tipo de revocatoria o modificación por la

- ORIGINAL —
0] El futuro A
es de todos

A N H = CONVENIO DE EXPLOTACIÓN DE HIDROCARBUROS
ÁREA AGUAS BLANCAS

AGENCIA NACIONAL DE HIDROCARBUROS Página 25 de 43

aseguradora o entidad emisora de la garantía, ni por EL CESIONARIO, sin el consentimiento
expreso, previo y escrito de la ANH.

La póliza de responsabilidad civil extracontractual debe acompañarse de certificación expedida
por el correspondiente asegurador o emisor, en la que declare las condiciones de la
colocación.

46.7.9. Sustitución: La póliza de garantía de responsabilidad civil extracontractual prevista en
esta estipulación puede ser sustituida con la presentación de póliza global de responsabilidad
civil extracontractual otorgada por EL CESIONARIO, o por su o sus Matrices, siempre que
reúna y cumpla todas y cada una de las condiciones, términos, requisitos, derechos y
obligaciones establecidos en este Contrato, los Términos de Referencia de la “Ronda
Colombia 2014” y la ley colombiana, para este tipo de seguros tomados en favor de una
entidad estatal; que el valor asegurado cubra los montos exigidos, y que se acompañe de
declaración bajo la gravedad del juramento del representante legal o convencional de EL
CESIONARIO y del asegurador, en las que se hagan constar todas las anteriores
circunstancias.

16.8. Normas Comunes a Garantías y Seguros: EL CESIONARIO se compromete a pagar,
por cuenta propia, el valor total de las comisiones de apertura y de expedición de garantías
bancarias, lo mismo que de las primas correspondientes a pólizas de seguro, así como las que
se causen posteriormente por razón de modificaciones, renovaciones, restituciones y
prórrogas de garantías y seguros, lo mismo que a entregar a la ANH copia de los recibos de
pago.

La contratación de garantias y seguros no exonera a EL CESIONARIO de su obligación de
indemnizar a la ANH todos los daños, sanciones, pérdidas y perjuicios derivados del
incumplimiento del Convenio o de hechos, actuaciones u omisiones de su responsabilidad, no
cubiertos por aquellos o en exceso de los mismos.

Todos los instrumentos de cobertura deben contener estipulación expresa en la que se
disponga que cualquier solicitud de cancelación, modificación o renovación, así como de
modificación de sus términos, debe necesariamente contar con el visto bueno escrito y expreso
de la ANH, para ser tramitada. Las carátulas de las pólizas de seguro deben contener en forma
clara y expresa el alcance y el monto del riesgo amparado.

El incumplimiento del deber de constituir, extender, renovar o restablecer las garantías y
seguros establecidos en este Contrato, faculta a la ANH para terminarlo unilateralmente, previo
el procedimiento previsto en el numeral 22.3. de la Cláusula 22 -Terminación.

Todos y cada uno de los deducibles estipulados deben ser asumidos por y bajo
responsabilidad exclusiva de EL CESIONARIO. Por consiguiente, cualquier indemnización en
favor de la ANH o de terceros, debe ser pagada por la aseguradora o el emisor, sin deducción
alguna, y eventuales deducibles pactados deben ser cubiertos por aquel a esta. Las garantías
no expiran por falta de pago de comisiones ni primas, ni pueden ser revocadas ni canceladas

- ORIGINAL —
0 El futuro Minenergía

es de todos

yl
A N H = CONVENIO DE EXPLOTACIÓN DE HIDROCARBUROS
ÁREA AGUAS BLANCAS

COLOMBIA Página 26 de 43

unilateralmente. El otorgante no puede oponer a la ANH excepciones o defensas provenientes
de la conducta del tomador u ordenante, en especial, las derivadas de inexactitudes o
reticencias en que éste hubiera incurrido con ocasión de la contratación del título valor, la
fianza o el seguro, ni, en general, cualesquiera otras excepciones en contra de EL TITULAR.
Salvo precisión especial según su objeto, cada póliza de seguro debe incorporar a la ANH, y
a aquel como asegurados y beneficiarios. El valor asegurado debe ser repuesto siempre que
resulte afectado por la ocurrencia de siniestros. La reposición debe tener lugar dentro de los
veinte (20) Días Calendario siguientes a su utilización en todo o en parte. El valor de deducibles
o los costos de reexpedición, renovación o prórroga de cartas de crédito, garantías y seguros
es responsabilidad exclusiva de EL CESIONARIO, y corre a su cargo y por su cuenta. Si por
cualquier causa se introducen ajustes o modificaciones al presente Convenio, es
responsabilidad de EL CESIONARIO obtener constancia escrita de representante legal
debidamente autorizado de la compañía aseguradora o de la entidad emisora de las garantías,
en la que conste expresamente que conoce(n) la modificación convencional, y la eventual
variación del estado del riesgo, si ese fuere el caso. Lo anterior, sin perjuicio de que las
obligaciones convencionales deben permanecer debida y suficientemente afianzadas hasta la
liquidación del Convenio y la prolongación de sus efectos, sin que resulte admisible legalmente
ningún tipo de revocatoria o modificación por la aseguradora o entidad emisora de la garantía,
ni por EL CESIONARIO, sin el consentimiento expreso, previo y escrito de la ANH. Las
garantías deben acompañarse de certificación expedida por el asegurador o emisor, en la que
declare las condiciones de la colocación de la cada póliza. La efectividad de cualquiera de las
garantías comporta para EL CESIONARIO asumir el valor de cualquier deducible, así como
los costos y gastos de reexpedición o reposición. Todas las condiciones de que trata esta
estipulación deben constar en la correspondiente garantía o póliza de seguro, o en anexo a la
misma. La ANH está en el deber de observar las garantías y seguros otorgadas, cuando no
reúnan los requisitos de ley o los pactados en esta Cláusula, y/o su valor o plazo sea
insuficiente. Para el efecto, dentro de los quince (15) días Calendario siguientes a la fecha de
su respectivo sometimiento, se remitirá a EL CESIONARIO oficio con las observaciones
pertinentes y los ajustes por adoptar. A partir de dicho aviso, aquel dispone de plazo de diez
(10) Días Calendario para adoptar los correctivos o reemplazar las garantías objeto de
observación, y someterlas de nuevo a la Entidad. Si tales correcciones, sustitución y entrega,
no se llevan a cabo oportunamente, es deber de la ANH requerir la o las correspondientes
garantías y seguros y este proceder se considera causal de incumplimiento del Convenio.
Previo el procedimiento estipulado en el numeral 22.3. de la Cláusula 22 -Terminación,
corresponde a la ANH disponer tanto la causación del o de los riesgos amparados, como la
efectividad de la o las correspondientes garantías y seguros, siempre que EL CESIONARIO
incurra en mora o incumplimiento total o parcial de cualquiera o cualesquiera obligaciones
amparadas por ellas, y sin perjuicio del deber de satisfacer los compromisos insolutos.

El pago del monto asegurado no exonera a EL CESIONARIO de su obligación de indemnizar
los daños y perjuicios ocasionados con el incumplimiento. Para el efecto, acepta de antemano

- ORIGINAL —
0] El futuro e
es de todos

A N E = CONVENIO DE EXPLOTACIÓN DE HIDROCARBUROS
ÁREA AGUAS BLANCAS

AGENCIA NACIONAL DE HIDROCARBUROS. OEA os
o Página 27 de 43

que la ANH compense los montos adeudados según providencia ejecutoriada y en firme, con
cualquier suma debida; que ejerza jurisdicción coactiva con arreglo al ordenamiento superior
sobre la materia, y/o que acuda a los instrumentos de solución de controversias pactados
contractualmente. Queda entendido que los actos administrativos mediante los cuales se
ejerciten potestades unilaterales de la ANH NO son susceptibles de resolución arbitral.

El incumplimiento de las obligaciones en materia de Seguros y Garantías impone a EL
CESIONARIO el deber de asumir todos los gastos y expensas inherentes a la reparación,
reconstrucción o reposición de obras, trabajos, bienes o equipos afectados por los riesgos que
ha debido asegurar, así como las inversiones a su cargo.

CLÁUSULA DÉCIMA SÉPTIMA. - SUBCONTRATISTAS, PERSONAL Y TRANSFERENCIA
DE TECNOLOGÍA

17.1. Subcontratistas: Para llevar a cabo las operaciones materia de este Convenio EL
TITULAR podrá, con observancia de la legislación colombiana, celebrar contratos, a su propio
costo y riesgo, para la obtención de bienes y servicios, en el país o en el exterior. En los
subcontratos, EL TITULAR incluirá estipulaciones que obliguen a los subcontratistas a
someterse a las estipulaciones de este Convenio.

17.2. Componente Nacional: EL TITULAR procurará dar preferencia a los oferentes
nacionales de bienes y servicios de origen nacional, en igualdad de condiciones competitivas
de calidad, oportunidad y precio.

17.3. Personal: Para todos los efectos legales, EL TITULAR actúa como único empleador de
los trabajadores que contrate para el desarrollo de las actividades propias de este Convenio
y, en consecuencia, será responsable de las obligaciones laborales que surjan de las
respectivas relaciones o contratos de trabajo, tales como pago de salarios y prestaciones
sociales, aportes parafiscales, afiliación y pago de cotizaciones o aportes por concepto de
pensiones, salud y riesgos profesionales al Sistema de Seguridad Social Integral conforme a
la ley. EL TITULAR entrenará adecuada y diligentemente al personal colombiano que se
requiera para reemplazar al personal extranjero. En todo caso, EL TITULAR deberá dar
cumplimiento a las disposiciones legales que señalan la proporción de empleados y obreros
nacionales y extranjeros.

17.4 Transferencia de Tecnología: EL TITULAR se obliga a costear o realizar a su cargo
programas de capacitación para profesionales o mediante el patrocinio de proyectos de
investigación, que designe la ANH, en áreas relacionadas con el desarrollo de este Convenio
y durante su vigencia. La capacitación estará relacionada con la industria del petróleo, como
son áreas técnicas, ambientales, comerciales, legales, entre otras. Todos los costos de la
capacitación, con excepción de los laborales que se causen a favor de los profesionales que

- ORIGINAL —
e El futuro Minenergía

es de todos

y
A N H = CONVENIO DE EXPLOTACIÓN DE HIDROCARBUROS
AREA AGUAS BLANCAS

e Página 28 de 43

la reciban, que tengan lugar con ocasión del cumplimiento de las obligaciones de EL TITULAR
en virtud de esta Cláusula, serán asumidos en un ciento por ciento (100%) por el mismo. En
ningún caso, EL TITULAR asumirá costo alguno derivado de la relación laboral de los
beneficiarios de la capacitación. Para dar cumplimiento a las obligaciones de Transferencia de
Tecnología de acuerdo con lo previsto en esta cláusula, EL TITULAR, se compromete a
adelantar programas de transferencia de tecnología hasta por un valor del diez por ciento
(10%) del valor que resulte de multiplicar diez (10) centavos de dólar, por cada barril de
hidrocarburo producido, después de regalías por cada año calendario. En ningún caso, el valor
total de la Transferencia de Tecnología por Año Calendario podrá exceder de cien mil dólares
de los Estados Unidos de América (US$100.000). El programa de transferencia de tecnología,
incluido su objetivo, alcance, participantes y lugar, será previamente acordado entre la ANH y
EL TITULAR.

Para dar cumplimiento a los compromisos sobre transferencia de tecnología, de acuerdo con
lo aquí previsto, ECOPETROL S.A. podrá acreditar los montos causados durante cada Año
Calendario en proyectos de investigación, desarrollo y apoyo tecnológico, gestión de
conocimiento y capacitación realizados directamente y/o a través del Instituto Colombiano del
Petróleo — ICP, para sus funcionarios y/o los de la ANH. Si en un año calendario cualquiera
ECOPETROL S.A. ejecuta obligaciones adicionales a las correspondientes en materia de
transferencia de tecnología y desea que tales acciones se acrediten al cumplimiento de las
obligaciones correspondientes para el Año Calendario siguiente, deberá solicitarlo por escrito
a la ANH, quien podrá discrecionalmente aceptarlo o no, determinando la forma como se
acreditarán en todo o en parte las acciones adicionales ejecutadas respecto de transferencia
de tecnología en el año calendario siguiente. Cuando ECOPETROL S.A. haga uso de esta
opción, presentará a la ANH los informes necesarios que acrediten el cumplimiento de esta
obligación.

En caso de cesión parcial de los intereses, derechos y obligaciones de ECOPETROL S.A., en
este convenio, EL CESIONARIO, distinto de ECOPETROL S.A., se obliga a costear o realizar
a su cargo programas de capacitación hasta por un monto igual al que resulte de multiplicar
su interés de participación establecido en el documento de cesión suscrito entre las Partes,
por el valor del compromiso de transferencia de tecnología calculado conforme al numeral
17.4. EL CESIONARIO podrá acreditar los montos causados durante cada Año Calendario en
capacitación, proyectos de investigación, desarrollo y apoyo tecnológico invertidos en equipos
integrados de proyecto conformados por trabajadores de ECOPETROL S.A. y EL
CESIONARIO. La diferencia que resulte entre lo acreditado por el cesionario y el monto
establecido en el numeral 17.4 será asumida por EL TITULAR.

- ORIGINAL —
Y El futuro Minenergía

es de todos

we

Es
A N H = CONVENIO DE EXPLOTACIÓN DE HIDROCARBUROS

AGENCIA NACIONAL DE MIDROCARE! ÁREA AGUAS BLANCAS
TA Página 29 de 43

COLOMBIA

CLÁUSULA DÉCIMA OCTAVA. — OPERADOR

18.1. Sin perjuicio de que pueda ejercer la operación directamente, EL TITULAR podrá
contratar a un tercero para que actúe como operador siempre y cuando demuestre experiencia,
idoneidad y solidez financiera. EL TITULAR será responsable de todas las acciones y
omisiones de su operador como si estuviere operando directamente.

18.2. En caso de cesión, cuando EL TITULAR esté conformado por dos o más empresas, se
indicará cuál de ellas actuará como operador. En todo caso LOS TITULARES responderán
solidariamente por las operaciones dentro del Área de Operación en los términos de este
Convenio.

18.3. Cuando el operador sea un tercero y la ANH tenga conocimiento de que ha asumido
conductas negligentes o contrarias a las Buenas Prácticas de la Industria Petrolera en relación
con el cumplimiento de las obligaciones objeto de este Convenio, dará aviso de ello a EL
TITULAR, quien dispondrá de un término de noventa (90) Días calendario contados a partir
del requerimiento para adoptar los correctivos del caso. Si vencido el mencionado término
persiste el comportamiento mencionado, la ANH podrá exigir el cambio de operador ante lo
cual EL TITULAR deberá obrar de conformidad.

CLÁUSULA DÉCIMA NOVENA. - DERECHOS DE CESIÓN

19.1. Derecho: EL TITULAR tiene derecho a ceder o transferir total o parcialmente sus
intereses, derechos y obligaciones emanados de este Convenio, previa autorización escrita de
la ANH, a otra compañía, consorcio o unión temporal, que tenga la capacidad financiera, la
competencia técnica, las habilidades profesionales y la capacidad jurídica necesaria para
actuar en Colombia. En estos casos, para los efectos de la aprobación de la cesión la ANH y
EL TITULAR aplicarán las disposiciones del Decreto 2288 de 2004.

En todos los casos de cesión parcial, el cedente será solidariamente responsable con el
cesionario del cumplimiento de las obligaciones derivadas de este Convenio respecto del área
de operación y se ajustarán los puntos de fiscalización y de entrega, de ser necesario.

19.2. Cesión de una porción del Área de Operación: EL TITULAR deberá solicitar
autorización a la ANH para ceder o transferir total o parcialmente sus intereses, derechos y
obligaciones emanados de este Convenio sobre porciones del Área de Operación.

En estos casos, se ajustará el Punto de Fiscalización de ser necesario. Así mismo, en la
solicitud de aprobación de la cesión de una porción del Área de Operación, se establecerá
cómo quedarán distribuidas las obligaciones entre las diferentes áreas que resulten de la

- ORIGINAL — pS
YY El futuro Minenergía
es de todos E y r

Qca
A N H = CONVENIO DE EXPLOTACIÓN DE HIDROCARBUROS
AREA AGUAS BLANCAS

AGENCIA NACIONAL DE HIDROCARBUROS Al
COLOMBIA Página 30 de 43

mencionada cesión y las condiciones de responsabilidad que perdurarán en relación con la
totalidad del área.

Las partes incluirán las modificaciones al convenio conforme a lo dispuesto en el numeral
anterior y la aprobación previa impartida por la ANH.

19.3. Procedimiento: Para tal efecto, EL TITULAR en el caso de numeral 19.1 ó
ECOPETROL S.A. en el caso de numeral 19.2, elevará la solicitud escrita a la ANH,
informando los requisitos exigidos en el proceso de selección, los cuales deben garantizar que
las competencias, legales, financieras y técnicas de los cesionarios sean iguales o similares a
las que exige la ANH a la industria en general, tales como el nombre del posible cesionario,
su porcentaje de participación, la información sobre sus capacidades legal, financiera, técnica
y operacional, el valor de los derechos y obligaciones a ceder, el alcance de la operación, etc.
Dentro de los sesenta (60) Días hábiles siguientes al recibo de la solicitud presentada en forma
completa, la ANH notificará su decisión al respecto.

En el caso de que cualquiera de las empresas que llegaren a ser titulares de este Convenio
adelante procesos de fusión, escisión, absorción o transformación societaria de otra índole,
bastará con informar oportunamente a la ANH, sin perjuicio de la información que pudieran
requerir otras autoridades colombianas.

La ANH no exigirá al cedente ni al cesionario el pago de cánones, rentas o participaciones a
su favor que hagan variar las condiciones económicas que aplican en el Área de Operación
antes de la cesión; en particular lo referente a los derechos económicos contractuales que
consagra el modelo de contrato de exploración y explotación de hidrocarburos de la ANH o el
Reglamento para la Contratación de Áreas de Exploración y Explotación de Hidrocarburos de
la misma entidad.

Parágrafo: Cuando las cesiones se den a favor de compañías que controlan o dirigen a EL
TITULAR, o a una cualquiera de las compañías que la integran o las filiales o subsidiarias de
éstas, o entre compañías que conforman un mismo grupo económico, si la ANH no da
respuesta en el plazo establecido, se entenderá que la respectiva cesión ha sido autorizada.

19.4. Cuando ECOPETROL S.A. haya cedido la totalidad del Convenio, como requisito previo
para autorizar la cesión: (i) La ANH evaluará a la cesionaria aplicando los mismos criterios y
condiciones exigidos a la industria en general, y podrá requerir el otorgamiento de garantías,
salvo lo establecido en el siguiente Parágrafo y, (ii) exigirá que EL TITULAR, diferente a
ECOPETROL incluya en el Convenio las cláusulas de “Causales de Terminación Unilateral”,
“Terminación por Incumplimiento”, “Procedimiento para Declaración de Incumplimiento”,
“Ejecución y Ajustes de los Programas de Trabajos de Explotación”, “Seguros”, y la “Cláusula
de Caducidad” que se encuentren previstas en los contratos de exploración y explotación de
hidrocarburos ofrecidos por la ANH a la industria en general al momento de autorizar la cesión.

Parágrafo: Cuando se trate de cesiones que resulten de procesos mediante los cuales
ECOPETROL S.A. pretenda impulsar la creación de nuevas pequeñas y medianas empresas

- ORIGINAL —
El futuro Minenergía
es de todos

A
A N H = CONVENIO DE EXPLOTACIÓN DE HIDROCARBUROS
ÁREA AGUAS BLANCAS

Eat ut E MOOCARnS Página 31 de 43

petroleras o apoyo a las existentes, podrá adoptar criterios de evaluación técnica, económica,
operativa y legal, menos exigentes a los que ECOPETROL S.A. o la ANH exige a la industria
en general, siempre y cuando garanticen un mínimo de capacidad que salvaguarde los
intereses de ECOPETROL S.A. y de la ANH.

CLÁUSULA VIGÉSIMA.- FUERZA MAYOR Y HECHOS DE TERCEROS

20.1. Definiciones: Para efectos de este Convenio, Fuerza Mayor es el imprevisto a que no
es posible resistir, como una ley, un acto de autoridad, un naufragio o un terremoto, etc.; y,
Hecho de Terceros es el irresistible, jurídicamente ajeno a la Parte que lo alega, como una
guerra, un acto malintencionado de terceros, etc. Para efectos de este Convenio, tanto la
Fuerza Mayor como los Hechos de Terceros, se considerarán eximentes de responsabilidad y
suspenderán el cumplimiento de las obligaciones no financieras afectadas por estas
circunstancias, siempre y cuando, constituyan una causa extraña y la Parte que recibe el aviso
acepte la irresistibilidad y el carácter de impedimento del hecho alegado.

20.2. Suspensión: El cumplimiento de las obligaciones de este Convenio, se suspenderá
durante todo el tiempo en que cualquiera de las Partes esté en imposibilidad de cumplirlas
total o parcialmente, por circunstancias constitutivas de Fuerza Mayor o Hechos Irresistibles
de Terceros. Cuando alguna de las Partes se vea afecta por alguna de tales circunstancias,
dará aviso a la otra dentro de los quince (15) Días calendario siguientes, invocando esta
cláusula y entregando las justificaciones apropiadas, especificando las causas que originen su
impedimento, la forma como se afecta el cumplimiento de la obligación correspondiente, el
periodo estimado de suspensión de las actividades y cualquier otra información que permita
demostrar la ocurrencia del hecho y su irresistibilidad.

20.3. Aceptación: Dentro de los quince (15) Días calendario siguientes al recibo del aviso, la
Parte no afectada responderá por escrito aceptando o no la circunstancia eximente de
responsabilidad, y con esta aceptación se suspenderán los plazos para el cumplimiento de las
obligaciones afectadas. En este caso, la suspensión tendrá lugar a partir del momento en que
ocurrió el hecho invocado como causal de exoneración. Si la Parte no afectada no responde
dentro de este plazo, se entenderá aceptada la ocurrencia de la causal invocada y quedará
suspendido el cumplimiento de la obligación afectada. La suspensión sólo interrumpe el
cumplimiento de las obligaciones afectadas.

20.4. Cesación de la Suspensión: La Parte afectada por la causal eximente de
responsabilidad reiniciará el cumplimento de las obligaciones suspendidas dentro del Mes
siguiente a la desaparición del hecho invocado como causal. En este caso informará a la otra
Parte dentro de los quince (15) Días calendario siguientes. La Parte obligada al cumplimiento
de la obligación hará sus mejores esfuerzos para cumplirla dentro de los términos y

condiciones acordados por las Partes.
- ORIGINAL — E SE
es de todos

A N il = CONVENIO DE EXPLOTACIÓN DE HIDROCARBUROS
ÁREA AGUAS BLANCAS
A Página 32 de 43

CLÁUSULA VIGÉSIMA PRIMERA - SOLUCIÓN DE CONTROVERSIAS ENTRE LAS
PARTES

21.1. Instancia Ejecutiva: Toda diferencia o desacuerdo que surja en desarrollo del Convenio
y en relación con el mismo será solucionada por los funcionarios de las Partes autorizados
para el efecto. Si en el término de treinta (30) Días calendario contados a partir del aviso
escrito, el desacuerdo aún no se ha resuelto, el asunto será sometido al más alto ejecutivo de
cada una de las Partes residente en Colombia, a fin de buscar una solución conjunta. Si dentro
de los treinta (30) Días calendario siguientes a la fecha en que una de las Partes haya
solicitado a la otra el sometimiento del desacuerdo a los ejecutivos antes mencionados, las
Partes llegaren a un acuerdo o decisión sobre el asunto en cuestión, dentro de los quince (15)
Días calendario después de logrado dicho acuerdo o decisión se suscribirá el acuerdo o la
decisión adoptada.

21.2. Instancia de Peritaje y de Arbitraje: Si dentro de los citados treinta (30) días los más
altos ejecutivos de las Partes no llegaren a un acuerdo o decisión, o si dentro de los
mencionados quince (15) días no suscribieren el acuerdo o decisión adoptada, cualquiera de
las Partes podrá acudir a los mecanismos previstos en los numerales 21.2.1, 21.2.2 y 21.2.5,
según el caso, de la siguiente manera:

21.2.1. Peritaje Técnico: Si se trata de un desacuerdo técnico, será sometido al dictamen de
expertos, designados así: uno por cada Parte y, el tercero, por los dos principales expertos y,
a falta de acuerdo entre éstos y a petición de cualquiera de las Partes, dicho tercero será
nombrado por la asociación de profesionales del tema objeto de la controversia o afín a éste,
que sea cuerpo técnico consultivo del Gobierno Nacional y con sede en Bogotá.

a) Una vez los expertos hayan sido nombrados:

b) Los expertos emitirán su concepto en un plazo de treinta (30) Días a partir de su
nombramiento. Los expertos indicarán el sitio y plazo para recibir información de las Partes.
A solicitud de los expertos, las Partes pueden conceder una ampliación del plazo inicial.

c) Las Partes entregarán toda información pertinente que los expertos puedan considerar
necesaria.

d) Las Partes enfocarán y delimitarán las materias que son tema de la experticia.

e) Los costos y gastos de los expertos técnicos serán pagados por partes iguales por las
Partes.

f) El concepto se emitirá por mayoría y será obligatorio para las Partes con los efectos de
una transacción.

- ORIGINAL —
El futuro Minenergía
es de todos

>
je
A N H = CONVENIO DE EXPLOTACIÓN DE HIDROCARBUROS
ÁREA AGUAS BLANCAS

AGENCIA NACIONAL DE HIDROCARBUROS Arb
COLOMBIA Página 33 de 43

21.2.2. Peritaje Contable: Si se trata de un desacuerdo contable, se someterá al dictamen de
expertos, quienes deberán ser contadores públicos titulados designados así: uno por cada
Parte, y el tercero por los dos principales expertos y, a falta de acuerdo entre éstos y a petición
de cualquiera de las Partes, dicho tercero será nombrado por la Junta Central de Contadores
de Bogotá. Una vez nombrados los expertos, se procederá de manera similar a lo estipulado
en los literales a-e del numeral anterior.

21.2.3. Conciliación extrajudicial: Mientras que EL TITULAR de este Convenio sea
únicamente ECOPETROL S.A. y no pueda resolver el (los) desacuerdo(s) con la ANH de
manera amigable con base en los procedimientos y mediante los mecanismos contemplados
en este Convenio, las Partes procederán a dar aplicación a la Directiva 02 de 28 de febrero de
2003 de la Presidencia de la República o las que la aclaren, sustituyan o modifiquen.

21.2.4. Controversia en cuanto a la naturaleza: En el caso de desacuerdo entre las Partes
sobre la calidad técnica, contable o legal de la controversia, ésta se considerará de tipo legal.

21.2.5. Arbitraje: Cualquier desacuerdo o controversia derivado de o relacionado con el
presente Convenio, que no sea un desacuerdo técnico o contable, se resolverá por medio de
arbitraje. El Tribunal de Arbitraje estará compuesto por tres (3) árbitros nombrados de común
acuerdo por las Partes. Si estas no llegaren a un acuerdo en el nombramiento de los árbitros,
éstos serán designados por el Centro de Arbitraje y Conciliación Mercantil de la Cámara de
Comercio de Bogotá D.C., previa solicitud presentada por cualquiera de las Partes. En todo
caso los árbitros deberán tener experiencia acreditada de más de cinco (5) años en asuntos
propios de la industria petrolera. El Tribunal deberá aplicar la legislación sustancial colombiana
vigente y su decisión será en derecho. El arbitraje será conducido en idioma castellano y
funcionará en Bogotá con sede en el Centro de Arbitraje y Conciliación de la Cámara de
Comercio de Bogotá, D. C. Las Partes acuerdan que el Tribunal de Arbitramento que se
constituya se sujetará a lo dispuesto por la legislación colombiana, pero en lo relacionado con
las tarifas se aplicará el reglamento del Centro de Arbitraje y Conciliación de la Cámara de
Comercio de qu al cual deben someterse los árbitros, las Partes y sus apoderados. Cada

CLÁUSULA VIGÉSIMA SEGUNDA. — TERMINACIÓN

22.1. Causales de terminación Este Convenio terminará y cesarán los derechos de EL
TITULAR, en cualquiera de los casos enunciados a continuación:

a) Por renuncia de EL TITULAR en cualquier tiempo del Período de Explotación, como lo
establece la Cláusula 4 (numeral 4.2.). En estos casos, terminarán los efectos del Convenio
respecto del Área de Operación a la que EL TITULAR hubiere renunciado,

b) Cuando se dé el agotamiento del recurso en el Área de Operación.

- ORIGINAL — 1
0] A Minenergía

»
bu
A N H = CONVENIO DE EXPLOTACIÓN DE HIDROCARBUROS
AREA AGUAS BLANCAS

A Página 34 de 43

c) En cualquier tiempo por mutuo acuerdo entre las Partes.

d) Por la declaración de incumplimiento de EL TITULAR de acuerdo con las causales
establecidas en el numeral 22.2 y el procedimiento según el numeral 22.3.

e) Por la ocurrencia de alguna de las causales de terminación que ordene la ley.

22.2. Causales de Terminación por Incumplimiento: Son causales de terminación por
incumplimiento:

a) Ceder este Convenio, total o parcialmente, sin dar cumplimiento a lo previsto en la Cláusula
19.

b) Suspender injustificadamente la Explotación, por un término de doce (12) meses
consecutivos en el Área de Operación.

c) Por incumplir grave e injustificadamente cualquier otra obligación contraída por EL
TITULAR en virtud y relacionada con el objeto de este Convenio.

22.3. Procedimiento para la Declaración de Incumplimiento: Frente a la ocurrencia de
cualquiera de las causales de incumplimiento, la ANH podrá terminar este Convenio después
de sesenta (60) Días calendario de haber requerido por escrito a EL TITULAR, indicando la
causal invocada para hacer tal declaración, siempre y cuando EL TITULAR no haya
presentado las explicaciones satisfactorias a la ANH dentro de los veinte (20) Días hábiles
siguientes a la fecha de recibo del requerimiento, o no haya corregido la falla en el
cumplimiento del Convenio en el lapso de sesenta (60) Días. Si dentro del plazo de veinte (20)
Días hábiles antes enunciado el TITULAR presenta las explicaciones satisfactorias a la ANH
y el término restante para completar el plazo de sesenta (60) Días calendario es insuficiente
para cumplir las obligaciones pendientes, la ANH podrá conceder un plazo adicional para
permitir dicho cumplimiento, sin perjuicio de exigir las garantías necesarias para respaldarlo.

Si al cabo de este tiempo aún no se han tomado los correctivos necesarios, la ANH declarará
el incumplimiento y la terminación de este Convenio

22.4. Obligaciones posteriores: Terminado este Convenio por cualquier causa y en cualquier
tiempo, las Partes tienen obligación de cumplir satisfactoriamente sus obligaciones legales
entre sí y frente a terceros y las contraídas en este Convenio, en especial el Abandono. Esto
incluye asumir la responsabilidad por pérdidas y daños resultantes cuando el Convenio haya
sido terminado unilateralmente y por causas imputables a EL TITULAR, habrá lugar a
indemnizaciones y compensaciones de tipo legal

CLÁUSULA VIGÉSIMA TERCERA. — MEDIO AMBIENTE

23.1. EL TITULAR dará especial atención a la protección del medio ambiente y al cumplimiento
de la normatividad aplicable en estas materias. Igualmente, adoptará y ejecutará planes de

- ORIGINAL — 7 El futuro Minene

es de todos

NX
A N H = CONVENIO DE EXPLOTACIÓN DE HIDROCARBUROS
ÁREA AGUAS BLANCAS

ACE NADINA. E MUNOCARUOS Página 35 de 43

contingencia especificos para atender las emergencias y reparar los daños, de la manera más
eficiente y oportuna.

23.2. EL TITULAR informará semestralmente a la ANH sobre los aspectos ambientales de las
Operaciones que esté adelantando, de la aplicación de los planes preventivos y de los planes
de contingencia, y sobre el estado de las gestiones adelantadas ante las autoridades
ambientales competentes en materia de permisos, autorizaciones, concesiones o licencias,
según sea el caso.

23.3. Cuando alguna actividad u Operación de Explotación requiera de permisos,
autorizaciones, concesiones o licencias ambientales, EL TITULAR se abstendrá de realizarlas
mientras no obtenga tales permisos, autorizaciones, concesiones o licencias, cuando
legalmente sea requerido.

23.4. Sin la aprobación de los estudios de impacto ambiental y la expedición de las licencias
ambientales correspondientes u otros requisitos, cuando legalmente sea requerido, EL
TITULAR no podrá iniciar o adelantar la Explotación.

23.5. El incumplimiento de cualquiera de estas obligaciones es causal de terminación por
incumplimiento en los términos de la Cláusula 22

CLÁUSULA VIGÉSIMA CUARTA. - ABANDONO

24.1. EL TITULAR tiene la obligación de programar y acometer oportuna, eficaz y
eficientemente, hasta su culminación definitiva, todas y cada una de las actividades de
Abandono, de conformidad con la legislación colombiana, el Convenio y con plena observancia
de las Buenas Prácticas de la Industria del Petróleo. Mientras ECOPETROL S.A. sea el único
y exclusivo titular del Convenio, deberá provisionar contablemente el fondo de abandono,
durante la vigencia del Convenio, asumiendo con el país el riesgo del abandono.

24.2. En caso de cesión parcial, ECOPETROL S.A. incluirá en el respectivo contrato,
obligaciones a cargo del cesionario en materia de abandono de pozos e instalaciones que
permitan dar cumplimiento a las obligaciones de seguridad industrial, ambientales y a las
establecidas en este Convenio.

En todo caso mientras ECOPETROL S.A. sea parte del Convenio, responderá por las
obligaciones ambientales derivadas del mismo.

24.3. En caso de cesión total, una vez la ANH apruebe la cesión, EL CESIONARIO se obligará
en los términos de la cláusula de abandono que la ANH prevea en el contrato de exploración
y explotación de hidrocarburos que ofrezca a la industria al momento de la cesión.

- ORIGINAL —
Y El futuro Minenergía

es de todos

>
Ars
A N H = CONVENIO DE EXPLOTACIÓN DE HIDROCARBUROS
ÁREA AGUAS BLANCAS

AGENCIA NACIONAL DE HIDROCARBUROS | >
COLOMBIA Página 36 de 43

CLÁUSULA VIGÉSIMA QUINTA. — DOMICILIO CONTRACTUAL Y LEY APLICABLE

Para todos los fines de este Convenio, las Partes fijan como domicilio la ciudad de Bogotá
D.C., República de Colombia. Este Convenio se rige en todas sus partes por las leyes
colombianas. En el caso en que dentro de la integración de EL TITULAR exista una compañía
extranjera o una sucursal de una sociedad extranjera, dicha compañía renuncia a intentar
reclamación diplomática en todo lo tocante a sus derechos y obligaciones provenientes de este
Convenio, excepto en el caso de denegación de justicia. Se entiende que no habrá denegación
de justicia cuando EL TITULAR ha tenido acceso a todos los recursos y medios de acción que
proceden de conformidad con las leyes colombianas

CLÁUSULA VIGÉSIMA SEXTA. - VOCERÍA

Sin perjuicio de los derechos que legalmente tenga EL TITULAR derivados de disposiciones
legales o de las cláusulas de este Convenio, la ANH llevará la vocería de EL TITULAR ante
las autoridades colombianas en lo referente a las actividades desarrolladas por virtud de este
Convenio, siempre que deba hacerlo, y suministrará a los funcionarios y entidades
gubernamentales todos los datos e informes que puedan requerirse legalmente. EL TITULAR
estará obligado a preparar y suministrar a la ANH los informes correspondientes. Los gastos
en que incurra la ANH para atender cualquier asunto a que se refiere esta cláusula, serán con
cargo a EL TITULAR, y cuando tales gastos excedan de cinco mil dólares de los Estados
Unidos de América (USD$ 5.000) o su equivalente en moneda colombiana, es necesaria la
aprobación previa de EL TITULAR.

Las Partes declaran, para cualquier relación con terceros, que ni lo establecido en esta
cláusula ni en ninguna otra dei Convenio, implica el otorgamiento de un poder general ni que
las Partes hayan constituido sociedad civil o comercial u otra relación bajo la cual, cualquiera
de las Partes pueda ser considerada como solidariamente responsable por los actos u
omisiones de la otra Parte o tener la autoridad o el mandato que pueda comprometer a la otra
Parte en lo que respecta a alguna obligación. Este Convenio tiene relación con actividades
dentro del territorio de la República de Colombia.

CLÁUSULA VIGÉSIMA SÉPTIMA. - PAGOS Y MONEDA

27.1. Moneda: Todos los pagos que EL TITULAR deba hacer en favor de la ANH, en virtud
de este Convenio, serán realizados en dólares de los Estados Unidos de América, siempre
que lo permitan las normas cambiarias, o en pesos colombianos y en el banco que la ANH

- ORIGINAL —
0] El futuro Minenergía

es de todos

y

hz
A N E = CONVENIO DE EXPLOTACIÓN DE HIDROCARBUROS
ÁREA AGUAS BLANCAS

A Página 37 de 43

designe para tal fin. EL TITULAR podrá hacer pagos en divisas, cuando así lo permitan las
normas cambiarias y éste sea autorizado por la ANH.

27.2. Tasa de Cambio: Cuando haya lugar a la conversión de dólares de los Estados Unidos
de América a Pesos Colombianos, se aplicará la Tasa de Cambio Representativa del Mercado,
certificada por la Superintendencia Financiera, o por la entidad que haga sus veces, aplicable
al día de pago.

27.3 Intereses de Mora: Si los pagos que EL TITULAR deba hacer a favor de la ANH, en
virtud de este Convenio no se hacen en los términos previstos, EL TITULAR pagará el Interés
Moratorio a la tasa máxima legal permitida.

CLÁUSULA VIGÉSIMA OCTAVA. - IMPUESTOS
EL TITULAR se somete a la legislación tributaria colombiana.
CLÁUSULA VIGÉSIMA NOVENA. - AVISOS Y COMUNICACIONES

29.1. Domicilio para Avisos y Comunicaciones: Los avisos y comunicaciones entre las
Partes serán enviados a los representantes de las mismas, al domicilio registrado para
notificaciones judiciales, que a la fecha de celebración de este Convenio, son:

De la ANH: Avenida Calle 26 No. 59 - 65 Piso 2. Bogotá, D.C., Colombia.

De EL TITULAR: UNIÓN TEMPORAL AGUAS BLANCAS Calle 113 No. 7-21, Edificio
Teleport Torre. A Oficina. 611

29.2. Cambio: Cualquier cambio en la persona de! representante o del domicilio arriba
indicado debe ser informado oficialmente a la otra Parte dentro de los cinco (5) días siguientes
a haberse producido.

29.3. Efectividad: Las comunicaciones entre las Partes en relación con este Convenio se
surten al recibo de la Parte a quien fueron dirigidas en los domicilios arriba indicados y en
cualquier caso cuando hayan sido entregados en el domicilio para notificaciones judiciales
registrado en la Cámara de Comercio.

- ORIGINAL — Y El futuro Minenergía

es de todos

Dl
A N H = CONVENIO DE EXPLOTACIÓN DE HIDROCARBUROS
AREA AGUAS BLANCAS

A a Página 38 de 43

CLÁUSUAL TRIGÉSIMA. - COMUNICADOS EXTERNOS

Cuando EL TITULAR requiera emitir declaraciones públicas, anuncios o comunicados con
respecto a este Convenio sobre información que pueda afectar el normal desarrollo del
presente Convenio, EL TITULAR notificará a la ANH con una antelación no inferior a cuarenta
y ocho (48) horas. La responsabilidad derivada de estas declaraciones, anuncios o
comunicaciones será exclusiva de EL TITULAR.

No obstante, lo anterior, si ECOPETROL forma parte de EL TITULAR y por su naturaleza
pública requiere emitir declaraciones públicas, anuncios o comunicados respecto a este
Convenio en un plazo que le impida avisar previamente a la ANH, lo podrá hacer sin que por
ello se vea afectado el cumplimiento de este Convenio.

CLÁUSULA TRIGÉSIMA PRIMERA. - IDIOMA

Para todos los efectos y actuaciones relacionadas con este Convenio el idioma oficial es el
castellano.

CLÁUSULA TRIGÉSIMA SEGUNDA. - PERFECCIONAMIENTO

El presente Convenio se perfeccionará con la suscripción del mismo por las Partes.

Para constancia se firma en la ciudad de Bogotá D.C., en tres ejemplares del mismo tenor

literal, a los
2 9 MAR 2019

Por la AGENCIA NACIONAL DE HIDROCARBUROS,

LUIS MIGUEL MORELLI NAVIA
PRESIDENTE

- ORIGINAL — z +
% Elfuturo, —— — minenergía y

lun
A N H = CONVENIO DE EXPLOTACIÓN DE HIDROCARBUROS

AREA AGUAS BLANCAS
Página 39 de 43

e

Por ECOPETROL S.A.,

JUAN MANUEL ROJAS PAYAN
PODERADO

Por PAREX RESOURCES COLOMBIA LTD,
RAFAEL ERNESTO PINTO SERRANO
MANDATARIO GENERAL

- ORIGINAL — %

El futuro
es de todos

Minenergía

Y

A
A N H = CONVENIO DE EXPLOTACIÓN DE HIDROCARBUROS
ÁREA AGUAS BLANCAS

e OH
Página 40 de 43

ANEXOA
ÁREA DE OPERACIÓN
ANEXO AL CONVENIO DE EXPLOTACIÓN DEL AREA
AGUAS BLANCAS

El área del polígono formado por los vértices relacionados a continuación es de cinco mil
trescientos cincuenta (5.350) hectáreas con nueve mil novecientos diecisiete (9.917) metros
cuadrados aproximadamente. La información cartográfica fue tomada del Mapa político de
Colombia, archivo digital del |.G.A.C, a escala 1:500.000. El bloque se encuentra ubicado
dentro de las jurisdicciones municipales de San Vicente de Chucurí y Simacota en el
departamento de Santander. Esta área se describe a continuación y como aparece en el mapa
que se adjunta como anexo “A”, que forma parte de este convenio, así como los cuadros
correspondientes. Se ha tomado como punto de referencia el Vértice Geodésico B5-TE-6 del
Instituto Geográfico Agustin Codazzi, cuyas coordenadas planas GAUSS con origen Central,
datum MAGNA-SIRGAS son: N:1.268.641,019 metros, E:1.029.707,869 metros, las cuales
corresponden a las coordenadas geográficas datum MAGNA-SIRGAS Latitud 7? 1' 31,3574"
al Norte del Ecuador, Longitud 73” 48' 31,0796" al Oeste de Greenwich.

PUNTO A:

De dicho vértice, se continúa con rumbo S 2” 55' 43,17" W, por una distancia de 18.668,248
metros hasta llegar al punto A, cuyas coordenadas son N: 1.249.997,153 metros, E:
1.028.754,062 metros.

PUNTO B:

De dicho vértice, se continúa con rumbo N 89” 54' 20,997” E, por una distancia de 2.870,041
metros hasta llegar al punto B, cuyas coordenadas son N: 1.250.001,870 metros, E:
1.031.624,099 metros. La línea formada por los vértices "A-B" colinda en toda su extensión
con el bloque MAGDALENA MEDIO operado por la compañía ECOPETROL S.A.

PUNTO C:

De dicho vértice, se continúa con rumbo S 0? 0' 0,047" W, por una distancia de 1.399,049
metros hasta llegar al punto C, cuyas coordenadas son N: 1.248.602,821 metros, E:
1.031.624,099 metros.

- ORIGINAL —
$ El futuro Minenergía

es de todos

Pa

Y
A N H = CONVENIO DE EXPLOTACIÓN DE HIDROCARBUROS
AREA AGUAS BLANCAS

AT Página 41 de 43

PUNTO D:

De dicho vértice, se continúa con rumbo S 89” 59' 59,942" E, por una distancia de 4.414,819
metros hasta llegar al punto D, cuyas coordenadas son N: 1.248.602,819 metros, E:
1.036.038,918 metros. La línea formada por los vértices "B-C-D" colinda en toda su extensión
con el bloque LA CIRA INFANTAS operado por la compañía ECOPETROL S.A

PUNTO E:

De dicho vértice, se continúa con rumbo S 0* 40' 7,286" W, por una distancia de 6.834,961
metros hasta llegar al punto E, cuyas coordenadas son N: 1.241.768,324 metros, E:
1.035.959,150 metros.

PUNTO F:

De dicho vértice, se continúa con rumbo S 89” 59' 58,797" W, por una distancia de 7.201,558
metros hasta llegar al punto F, cuyas coordenadas son N: 1.241.768,282 metros, E:
1.028.757,592 metros.

De dicho vértice, se continúa con rumbo N 0* 1' 28,483" W, por una distancia de 8.228,872
metros hasta llegar al punto A, punto de partida y cierre de la alinderación. La línea formada
por los vértices "D-E-F-A" colinda en toda su extensión con el bloque MAGDALENA MEDIO
operado por la compañía ECOPETROL S.A.

Cálculo de Área, Rumbos y Distancias a partir de Coordenadas Gauss

Origen Central, Datum MAGNA-SIRGAS
Tabla de Datos y Resultados para el BLOQUE AGUAS BLANCAS

Jurisdicciones municipales de San Vicente de Chucurí y Simacota en el Departamento de
Santander,

COORDENADAS PLANAS

Distancia | RUMBOS
NORTE ESTE

VERT 1.268.641,019  |1.029.707,869

S 2* 55' 43,17"

18.668,248 w

A 1.249.997,153  |1.028.754,062

- ORIGINAL — El futuro z
% es de todos eines > 4

-

y»
- ANHS=

CONVENIO DE EXPLOTACIÓN DE HIDROCARBUROS
ÁREA AGUAS BLANCAS
Página 42 de 43

O ONDA
N 89% 54
2.870,041 | 20 997 E
B 1.250,001,870 | 1.031.624,099
Ss 0 0' 0,047"
1.399,049 | y
Cc 1.248.602,821 | 1.031.624,099
Ss 89 59
4414819 o 949rE
D 1.248.602,819 | 1.036.038,918
S 0” 40' 7,286"
6.834,981 | y
E 1.241.768,324 | 1.035.959,150
Ss 89% 59
7.201,558 | es 797myy
F 1.241.768,282 — |1.028.757,592
N O” 1' 28,483"
8.228,872 | yy
A 1.249.997,153 — | 1.028.754,062
ÁREA POLÍGONO (Ha): 5.350,9917 Aprox.

- ORIGINAL —

El futuro
es de todos

Minenergía
A N H = CONVENIO DE EXPLOTACIÓN DE HIDROCARBUROS
AREA AGUAS BLANCAS

COLOMBIA Página 43 de 43

ANEXO A-1

1025000 1030000 1035000 1040000
L _—L 1 12m

BLOQUE
AGUAS BLANCAS
QUE CONSTITUYE EL

ANEXO A

1255000
1
1255000

LON. 7348 319700"

E á , E

S, D
m
e
3 3
- s 1553
El 3
...0 4 2 A
ln
y E
8 3
84 PS
3 | fparum [MAGNA-SIRGAS ÁREA DEL POLÍGONO:..... 5.350,9917 Has Aprox. Ñ
[ESFEROIDE [wieses 100% DENTRO DEL POLIGONO A
PROYECCION [MERCATOR TRANSVERSA.
FALSO ESTE, ono
FALSO NORTE ooo. 000
MERIDIANO CENTRAL [74077508
A E
T T —T T
1025000 1030000 1035000 1040000

Revisó: Carlos Ernesto Garcia — Experto G3 Grado 06- Componente Técnico

- ORIGINAL — % El futuro
es de todos

